--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated as of January 22,
2015, is entered into by and between Homeland Resources Ltd., a Nevada
corporation (“Company”), and Typenex Co-Investment, LLC, a Utah limited
liability company, its successors and/or assigns (“Investor”).

A.        Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).

B.         Investor desires to purchase and Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement (i) a Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $70,000.00 (the “Note”), convertible into shares of common
stock, $0.0001 par value per share, of Company (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in such Note, and
(ii) a Warrant to Purchase Shares of Common Stock, in the form attached hereto
as Exhibit B (the “Warrant”).

C.         This Agreement, the Note, the Warrant, and all other certificates,
documents, agreements, resolutions and instruments delivered to any party under
or in connection with this Agreement, as the same may be amended from time to
time, are collectively referred to herein as the “Transaction Documents”.

D.        For purposes of this Agreement: “Conversion Shares” means all shares
of Common Stock issuable upon conversion of all or any portion of the Note;
“Warrant Shares” means all shares of Common Stock issuable upon the exercise of
or pursuant to the Warrant; and “Securities” means the Note, the Conversion
Shares, the Warrant and the Warrant Shares.

NOW, THEREFORE, Company and Investor hereby agree as follows:

1.                  Purchase and Sale of Securities.

1.1.            Purchase of Securities. Company shall issue and sell to Investor
and Investor agrees to purchase from Company the Note and the Warrant. In
consideration thereof, Investor shall pay the Purchase Price to Company. For the
avoidance of doubt, the Purchase Price constitutes payment in full for Warrant.

1.2.            Form of Payment. On the Closing Date, Investor shall pay the
Purchase Price to Company against delivery of the Note and the Warrant.

1.3.            Closing Date. Subject to the satisfaction (or written waiver) of
the conditions set forth in Section 5 and Section 6 below, the date and time of
the issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be 5:00 p.m., Eastern Time on or about January 22, 2015, or such
other mutually agreed upon time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on the Closing Date at the offices of
Investor unless otherwise agreed upon by the parties.

1.4.            Collateral for the Note. The Note shall not be secured.

1.5.            Original Issue Discount; Transaction Expenses. The Note carries
an original issue discount of $6,000.00 (the “OID”). In addition, Company agrees
to pay $4,000.00 to Investor to cover Investor’s legal fees, accounting costs,
due diligence, monitoring and other transaction costs incurred

1

--------------------------------------------------------------------------------

 

 in connection with the purchase and sale of the Securities (the “Transaction
Expense Amount”), all of which amount is included in the initial principal
balance of the Note. The “Purchase Price”, therefore, shall be $60,000.00,
computed as follows: $70,000.00 original principal balance, less the OID, less
the Transaction Expense Amount.

2.                  Investor’s Representations and Warranties. Investor
represents and warrants to Company that: (i) this Agreement has been duly and
validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; and (iii)
Investor is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D of the 1933 Act.

3.                  Representations and Warranties of Company. Company
represents and warrants to Investor that: (i) Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company; (v) this Agreement, the Note, the Warrant, and the other
Transaction Documents have been duly executed and delivered by Company and
constitute the valid and binding obligations of Company enforceable in
accordance with their terms, subject as to enforceability only to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally; (vi) the
execution and delivery of the Transaction Documents by Company, the issuance of
Securities in accordance with the terms hereof, and the consummation by Company
of the other transactions contemplated by the Transaction Documents do not and
will not conflict with or result in a breach by Company of any of the terms or
provisions of, or constitute a default under (a) Company’s formation documents
or bylaws, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Company is a party or
by which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock, or (c) to Company’s knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over Company or any of
Company’s properties or assets; (vii) no further authorization, approval or
consent of any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market or the stockholders or any lender of
Company is required to be obtained by Company for the issuance of the Securities
to Investor; (viii) except as set forth in the Company’s Form 8-K filed November
20, 2014, none of Company’s filings with the SEC contained, at the time they
were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading; (ix) Company has filed all reports, schedules, forms, statements and
other documents required to be filed by Company with the SEC under the 1934 Act
on a timely basis or has received a valid extension of such time of filing and
has filed any such report, schedule, form, statement or other document prior to
the expiration of any such extension; (x) Company is not, nor has it been at any
time in the previous twelve (12) months, a “Shell Company,” as such type of
“issuer” is described in Rule 144(i)(1) under the 1933 Act; (xi) Company has
taken no action which would give rise to any claim by any person or entity for a
brokerage commission, placement agent or finder’s fees or similar payments by
Investor relating to the Note or the transactions contemplated hereby; (xii)
except for such fees arising as a result of any agreement or arrangement entered
into by Investor without the knowledge of Company (an “Investor’s Fee”),
Investor shall have no obligation with respect to such fees or with respect to
any claims made by or on behalf of other persons for fees of a type contemplated
in this subsection that may be due in connection with the transactions
contemplated hereby and Company shall indemnify and hold harmless each of
Investor, Investor’s employees, officers, directors, stockholders, managers,
agents, and partners, and their respective affiliates, from and against all 

2

--------------------------------------------------------------------------------

 

claims, losses, damages, costs (including the costs of preparation and
attorneys’ fees) and expenses suffered in respect of any such claimed or
existing fees (other than an Investor’s Fee, if any); (xiii) when issued, the
Conversion Shares and the Warrant Shares will be validly issued, fully paid for
and non-assessable, free and clear of all liens, claims, charges and
encumbrances; and (xiv) Company has performed due diligence and background
research on Investor and its affiliates including, without limitation, John M.
Fife, and, to its satisfaction, has made inquiries with respect to all matters
Company may consider relevant to the undertakings and relationships contemplated
by the Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC; SEC
Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the foregoing
matters, acknowledges and agrees that such matters, or any similar matters, have
no bearing on the transactions contemplated by the Transaction Documents and
covenants and agrees it will not use any such information as a defense to
performance of its obligations under the Transaction Documents or in any attempt
to avoid, modify or reduce such obligations.

4.                  Company Covenants. Until all of Company’s obligations
hereunder are paid and performed in full, or within the timeframes otherwise
specifically set forth below, Company shall comply with the following covenants:
(i) from the date hereof until the date that is six (6) months after all the
Conversion Shares and the Warrant Shares either have been sold by Investor, or
may permanently be sold by Investor without any restrictions pursuant to Rule
144, Company shall timely make all filings required to be made by it under the
1933 Act, the 1934 Act, Rule 144 or any United States securities laws and
regulations thereof applicable to Company or by the rules and regulations of its
principal trading market, and such filings shall conform to the requirements of
applicable laws, regulations and government agencies, and, unless such filings
are publicly available on the SEC’s EDGAR system (via the SEC’s web site at no
additional charge), Company shall provide a copy thereof to Investor promptly
after such filings; (ii) so long as Investor beneficially owns any of the
Securities and for at least twenty (20) Trading Days (as defined in the Note)
thereafter, Company shall file all reports required to be filed with the SEC
pursuant to Sections 13 or 15(d) of the 1934 Act, and shall take all reasonable
action under its control to ensure that adequate current public information with
respect to Company, as required in accordance with Rule 144, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination; (iii) the Common Stock shall be listed
or quoted for trading on any of (a) the NYSE MKT, (b) the New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the
OTC Bulletin Board, (f) the OTCQX, (g) the OTCQB, or (h) the OTC Pink Current;
(iv) when issued, each of the Securities (including, without limitation, the
Conversion Shares and the Warrant Shares), will be validly issued, fully paid
for and non-assessable, free and clear of all liens, claims, charges and
encumbrances; and (v) Company shall use the net proceeds received hereunder for
working capital and general corporate purposes only; provided, however, Company
will not use such proceeds to pay fees payable (A) to any broker or finder
relating to the offer and sale of the Securities unless such broker, finder, or
other party is a registered investment adviser or registered broker-dealer and
such fees are paid in full compliance with all applicable laws and regulations,
or (B) to any other party relating to any financing transaction effected prior
to the date hereof.

5.                  Conditions to Company’s Obligation to Sell. The obligation
of Company hereunder to issue and sell the Securities to Investor at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:

5.1.            Investor shall have executed this Agreement and delivered the
same to Company.

5.2.            Investor shall have delivered the Purchase Price to Company in
accordance with Section 1.2 above.

3

--------------------------------------------------------------------------------

 

6.                  Conditions to Investor’s Obligation to Purchase. The
obligation of Investor hereunder to purchase the Securities at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Investor’s sole
benefit and may be waived by Investor at any time in its sole discretion:

6.1.            Company shall have executed this Agreement and delivered the
same to Investor.

6.2.            Company shall have delivered to Investor the duly executed Note
and Warrant in accordance with Section 1.2 above.

6.3.            Company shall have delivered to Investor a fully executed
Irrevocable Letter of Instructions to Transfer Agent substantially in the form
attached hereto as Exhibit C acknowledged in writing by Company’s transfer agent
(the “Transfer Agent”).

6.4.            Company shall have delivered to Investor a fully executed
Secretary’s Certificate substantially in the form attached hereto as Exhibit D
evidencing Company’s approval of the Transaction Documents.

6.5.            Company shall have delivered to Investor a fully executed Share
Issuance Resolution substantially in the form attached hereto as Exhibit E to be
delivered to the Transfer Agent.

6.6.            Company shall have delivered to Investor fully executed copies
of all other Transaction Documents required to be executed by Company herein or
therein.

7.                  Reservation of Shares. At all times during which the Note is
convertible or the Warrant is exercisable, Company will reserve from its
authorized and unissued Common Stock to provide for the issuance of Common Stock
upon the full conversion of the Note and full exercise of the Warrant. Company
will at all times reserve at least (i) three (3) times the higher of (1) the
Outstanding Balance (as defined in and determined pursuant to the Note) divided
by the Lender Conversion Price (as defined in and determined pursuant to the
Note), and (2) the Outstanding Balance divided by the Market Price (as defined
in and determined pursuant to the Note), plus (ii) the number of Warrant Shares
(as determined pursuant to the Warrant) deliverable upon full exercise of the
Warrant (the “Share Reserve”), but in any event not less than 2,000,000 shares
of Common Stock shall be reserved at all times for such purpose (the “Transfer
Agent Reserve”). Company further agrees that it will cause the Transfer Agent to
immediately add shares of Common Stock to the Transfer Agent Reserve in
increments of 500,000 shares as and when requested by Investor in writing from
time to time, provided that such incremental increases do not cause the Transfer
Agent Reserve to exceed the Share Reserve. In furtherance thereof, from and
after the date hereof and until such time that the Note has been paid in full
and the Warrant exercised in full, Company shall require the Transfer Agent to
reserve for the purpose of issuance of Conversion Shares under the Note and
Warrant Shares under the Warrant, a number of shares of Common Stock equal to
the Transfer Agent Reserve. Company shall further require the Transfer Agent to
hold such shares of Common Stock exclusively for the benefit of Investor and to
issue such shares to Investor promptly upon Investor’s delivery of a conversion
notice under the Note or a Notice of Exercise under the Warrant. Finally,
Company shall require the Transfer Agent to issue shares of Common Stock
pursuant to the Note and the Warrant to Investor out of its authorized and
unissued shares, and not the Transfer Agent Reserve, to the extent shares of
Common Stock have been authorized, but not issued, and are not included in the
Transfer Agent Reserve. The Transfer Agent shall only issue shares out of the
Transfer Agent Reserve to the extent there are no other authorized shares
available for issuance and then only with Investor’s written consent.

8.                  Miscellaneous. The provisions set forth in this Section 8
shall apply to this Agreement, as well as all other Transaction Documents as if
these terms were fully set forth therein.

4

--------------------------------------------------------------------------------

 

8.1.            Original Signature Pages. Each party agrees to deliver its
original signature pages to the Transaction Documents to the other party within
five (5) Trading Days of the date hereof. Notwithstanding the foregoing, the
Transaction Documents shall be fully effective upon exchange of electronic
signature pages by the parties and payment of the Purchase Price by Investor.
For the avoidance of doubt, the failure by either party to deliver its original
signature pages to the other party shall not affect in any way the validity or
effectiveness of any of the Transaction Documents, provided that such failure to
deliver original signatures shall be a breach of the party’s obligations
hereunder.

8.2.            Cross Default. Any Event of Default (as defined in the Note) by
Company under the Note shall be deemed a default under this Agreement, and any
default by Company under this Agreement will be deemed an Event of Default under
the Note.

8.3.            Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party consents to and expressly
agrees that exclusive venue for Arbitration (as defined in Exhibit F) of any
dispute arising out of or relating to any Transaction Document or the
relationship of the parties or their affiliates shall be in Salt Lake County or
Utah County, Utah). Without modifying the parties obligations to resolve
disputes hereunder pursuant to the Arbitration Provisions (as defined below),
for any litigation arising in connection with any of the Transaction Documents,
each party hereto hereby (a) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (b) expressly submits to the exclusive venue of any such court for the
purposes hereof, and (c) waives any claim of improper venue and any claim or
objection that such courts are an inconvenient forum or any other claim or
objection to the bringing of any such proceeding in such jurisdictions or to any
claim that such venue of the suit, action or proceeding is improper.

8.4.            Arbitration of Claims. The parties shall submit all Claims (as
defined in Exhibit F) arising under this Agreement or any other Transaction
Document or other agreements between the parties and their affiliates to binding
arbitration pursuant to the arbitration provisions set forth in Exhibit F
attached hereto (the “Arbitration Provisions”). The parties hereby acknowledge
and agree that the Arbitration Provisions are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement.
Any capitalized term not defined in the Arbitration Provisions shall have the
meaning set forth in this Agreement. By executing this Agreement, Company
represents, warrants and covenants that Company has reviewed the Arbitration
Provisions carefully, consulted with legal counsel about such provisions (or
waived its right to do so), understands that the Arbitration Provisions are
intended to allow for the expeditious and efficient resolution of any dispute
hereunder, agrees to the terms and limitations set forth in the Arbitration
Provisions, and that Company will not take a position contrary to the foregoing
representations. Company acknowledges and agrees that Investor may rely upon the
foregoing representations and covenants of Company regarding the Arbitration
Provisions.

8.5.            Calculation Disputes. Notwithstanding the Arbitration
Provisions, in the case of a dispute as to any arithmetic calculation under the
Transaction Documents, including without limitation, calculating the Outstanding
Balance, Warrant Shares, Exercise Shares (as defined in the Warrant), Delivery
Shares (as defined in the Warrant), Lender Conversion Price, Lender Conversion
Shares (as defined in the Note), Installment Conversion Price (as defined in the
Note), Installment Conversion Shares (as defined in the Note), Market Price,
Conversion Shares, or the VWAP (as defined in the Note) (collectively,
“Calculations”), Company or Investor (as the case may be) shall submit the
disputed determinations or arithmetic calculations (as the case may be) via
email or facsimile with confirmation of receipt (a) within two (2) Trading Days
after receipt of the applicable notice giving rise to such dispute to Company or
Investor (as the case may be) or (b) if no notice gave rise to such dispute, at
any time after Investor learned of the circumstances giving rise to such
dispute. If Investor and Company are unable to agree upon such determination or
calculation within two (2) Trading Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to Company or
Investor (as the case may 

5

--------------------------------------------------------------------------------

 

be), then Investor shall, within two (2) Trading Days, submit via email or
facsimile the disputed Calculation to Unkar Systems Inc. (“Unkar Systems”).
Company shall cause Unkar Systems to perform the determinations or calculations
(as the case may be) and notify Company and Investor of the results no later
than ten (10) Trading Days from the time it receives such disputed
determinations or calculations (as the case may be). Unkar Systems’
determination of the disputed Calculation shall be binding upon all parties
absent demonstrable error. Unkar Systems’ fee for performing such Calculation
shall be paid by the incorrect party, or if both parties are incorrect, by the
party whose Calculation is furthest from the correct Calculation as determined
by Unkar Systems. In the event Company is the losing party, no extension of the
Delivery Date shall be granted and Company shall incur all effects for failing
to deliver the applicable shares in a timely manner as set forth in the
Transaction Documents. Notwithstanding the foregoing, Investor may, in its sole
discretion, designate an independent, reputable investment bank or accounting
firm other than Unkar Systems to resolve any such dispute and in such event, all
references to “Unkar Systems” herein will be replaced with references to such
independent, reputable investment bank or accounting firm so designated by
Investor.

8.6.            Counterparts. Each Transaction Document may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument. The parties hereto confirm that
any electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

8.7.            Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

8.8.            Severability. In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

8.9.            Entire Agreement; Amendments. This Agreement and the instruments
and exhibits referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the parties hereto.

8.10.        Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (b) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (c) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

  If to Company:


  Homeland Resources Ltd.
Attn: President
3395 S. Jones Blvd. #169
Las Vegas, Nevada 89146

6

--------------------------------------------------------------------------------

 



Tel: (702) 994-7056
Fax: (702) 221-9341
Email: info@homelandresources.com


  With a copy to (which copy shall not constitute notice):


  O’Neill Law Corporation
Attn: Stephen F.X. O’Neill
Suite 704, 595 Howe Street
Vancouver, BC, Canada V6C2T5
Tel: (604) 687-5792
Fax: (604) 687-6650
Email: son@stockslaw.com


  If to Investor:


  Typenex Co-Investment, LLC
Attn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601




  With a copy to (which copy shall not constitute notice):


  Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan K. Hansen|
3051 West Maple Loop, Suite 325
Lehi, Utah 84043

8.11.        Successors and Assigns. This Agreement or any of the severable
rights and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its financing
sources, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.

8.12.        Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

8.13.        Publicity. Company and Investor shall have the right to review a
reasonable period of time before issuance of any press releases by the other
party with respect to the transactions contemplated hereby.

8.14.        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

7

--------------------------------------------------------------------------------

 

8.15.        Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the Warrant, and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s and Investor’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144). The parties agree that such liquidated damages
are a reasonable estimate of Investor’s actual damages and not a penalty, and
shall not be deemed in any way to limit any other right or remedy Investor may
have hereunder, at law or in equity. The parties acknowledge and agree that
under the circumstances existing at the time this Agreement is entered into,
such liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.

8.16.        Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
Investor shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause Investor (together with its
affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then Company must not issue to Investor the
shares that would cause Investor to exceed the Maximum Percentage. The shares of
Common Stock issuable to Investor that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Company
will reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the 1934 Act.

8.17.        Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement or any of the other Transaction Documents, the parties agree that
the party who is awarded the most money shall be deemed the prevailing party for
all purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(a) the Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant; or (b) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note or the Warrant; 

8

--------------------------------------------------------------------------------

 

then Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

8.18.        Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

8.19.        Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

8.20.        Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.

[Remainder of page intentionally left blank; signature page follows]

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:

Principal Amount of Note: $70,000.00     Purchase Price:   $60,000.00


 

INVESTOR:

TYPENEX CO-INVESTMENT, LLC

By: Red Cliffs Investments, Inc., its Manager

              /s/ John M. Fife
      By:
                                                                       
            John M. Fife, President

COMPANY:

HOMELAND RESOURCES LTD.

        /s/ David St. James
By:
                                                                             
Printed Name: David St. James                                   
Title:    Treasurer & Secretary                                     

ATTACHED EXHIBITS:

Exhibit A Note

Exhibit B Warrant

Exhibit C Irrevocable Transfer Agent Instructions

Exhibit D Secretary’s Certificate

Exhibit E Share Issuance Resolution

Exhibit F Arbitration Provisions

[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 

Exhibit A
Note

CONVERTIBLE PROMISSORY NOTE

Effective Date: January 22, 2015 U.S. $70,000.00

FOR VALUE RECEIVED, Homeland Resources Ltd., a Nevada corporation (“Borrower”),
promises to pay to Typenex Co-Investment, LLC, a Utah limited liability company,
or its successors or assigns (“Lender”), $70,000.00 and any interest, fees,
charges, and late fees on the date that is ten (10) months after the Purchase
Price Date (as defined below) (the “Maturity Date”) in accordance with the terms
set forth herein and to pay interest on the Outstanding Balance (as defined
below) at the rate of ten percent (10%) per annum from the Purchase Price Date
until the same is paid in full. This Convertible Promissory Note (this “Note”)
is issued and made effective as of January 22, 2015 (the “Effective Date”). For
purposes hereof, the “Outstanding Balance” of this Note means, as of any date of
determination, the Purchase Price (as defined below), as reduced or increased,
as the case may be, pursuant to the terms hereof for redemption, conversion,
offset, or otherwise, plus any original issue discount (“OID”), the Transaction
Expense Amount (as defined below), accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions (as defined
below), and any other fees or charges (including without limitation late
charges) incurred under this Note. This Note is issued pursuant to that certain
Securities Purchase Agreement dated January 22, 2015, as the same may be amended
from time to time (the “Purchase Agreement”), by and between Borrower and
Lender. All interest calculations hereunder shall be computed on the basis of a
360-day year comprised of twelve (12) thirty (30) day months, shall compound
daily and shall be payable in accordance with the terms of this Note. Certain
capitalized terms used herein but not otherwise defined shall have the meaning
ascribed thereto in the Purchase Agreement. Certain other capitalized terms used
herein are defined in Attachment 1 attached hereto and incorporated herein by
this reference.

This Note carries an OID of $6,000.00. In addition, Borrower agrees to pay
$4,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Warrant (as defined in the Purchase
Agreement) shall be $60,000.00 (the “Purchase Price”), computed as follows:
$70,000.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Purchase Price shall be payable by Lender by wire transfer
of immediately available funds. For purposes hereof, the term “Purchase Price
Date” means the date the Purchase Price is delivered by Lender to Borrower

1.                  Payment; Prepayment. Provided there is an Outstanding
Balance, on each Installment Date (as defined below), Borrower shall pay to
Lender an amount equal to the Installment Amount (as defined below) due on such
Installment Date in accordance with Section 8. All payments owing hereunder
shall be in lawful money of the United States of America or Conversion Shares
(as defined below), as provided for herein, and delivered to Lender at the
address furnished to Borrower for that purpose. All payments shall be applied
first to (a) costs of collection, if any, then to (b) fees and charges, if any,
then to (c) accrued and unpaid interest, and thereafter, to (d) principal.
Notwithstanding the foregoing, so long as Borrower has not received a Lender
Conversion Notice (as defined below) or an Installment Notice (as defined below)
from Lender where the applicable Conversion Shares have not yet been delivered
and so long as no Event of Default has occurred since the Effective Date
(whether declared by Lender or undeclared), then Borrower shall have the right,
exercisable on not less than five (5) Trading Days prior written notice to
Lender to prepay the Outstanding Balance of this Note, in full, in accordance
with this Section 1. Any notice of prepayment hereunder (an “Optional Prepayment
Notice”) shall be delivered to Lender at its registered address and shall state:
(y) that Borrower is exercising its right to prepay this Note, and (z) the date
of prepayment, which shall be not less than five (5) Trading Days from the date
of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), Borrower shall make payment of the Optional
Prepayment Amount (as 

--------------------------------------------------------------------------------

defined below) to or upon the order of Lender as may be specified by Lender in
writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash (the “Optional
Prepayment Amount”) equal to 125% multiplied by the then Outstanding Balance of
this Note. In the event Borrower delivers the Optional Prepayment Amount to
Lender prior to the Optional Prepayment Date or without delivering an Optional
Prepayment Notice to Lender as set forth herein without Lender’s prior written
consent, the Optional Prepayment Amount shall not be deemed to have been paid to
Lender until the Optional Prepayment Date. Moreover, in such event the Optional
Prepayment Liquidated Damages Amount will automatically be added to the
Outstanding Balance of this Note on the day Borrower delivers the Optional
Prepayment Amount to Lender. In the event Borrower delivers the Optional
Prepayment Amount without an Optional Prepayment Notice, then the Optional
Prepayment Date will be deemed to be the date that is five (5) Trading Days from
the date that the Optional Prepayment Amount was delivered to Lender. In
addition, if Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to Lender within two (2) Trading Days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay this Note.

2.                  Security. This Note is unsecured.

3.                  Lender Optional Conversion.

3.1.            Lender Conversion Price. Subject to adjustment as set forth in
this Note, the conversion price for each Lender Conversion (as defined below)
shall be $0.30 (the “Lender Conversion Price”). However, in the event the Market
Capitalization of the Common Stock falls below $1,600,000.00 at any time, then
in such event (i) the Lender Conversion Price for all Lender Conversions
occurring after the date of such occurrence shall equal the lower of the Lender
Conversion Price applicable to any Lender Conversion and the Market Price as of
any applicable date of Conversion, and (ii) the true-up provisions of Section 11
below shall apply to all Lender Conversions that occur after the first date the
Market Capitalization of the Common Stock falls below $1,600,000.00, provided
that all references to the “Installment Notice” in Section 11 shall be replaced
with references to a “Lender Conversion Notice” for purposes of this Section
3.1, all references to “Installment Conversion Shares” in Section 11 shall be
replaced with references to “Lender Conversion Shares” for purposes of this
Section 3.1, and all references to the “Installment Conversion Price” in Section
11 shall be replaced with references to the “Lender Conversion Price” for
purposes of this Section 3.1.

3.2.            Lender Conversions. Lender has the right at any time after the
Purchase Price Date until the Outstanding Balance has been paid in full,
including without limitation (i) until any Optional Prepayment Date (even if
Lender has received an Optional Prepayment Notice) or at any time thereafter
with respect to any amount that is not prepaid, and (ii) during or after any
Fundamental Default Measuring Period, at its election, to convert (each instance
of conversion is referred to herein as a “Lender Conversion”) all or any part of
the Outstanding Balance into shares (“Lender Conversion Shares”) of fully paid
and non-assessable common stock, $0.0001 par value per share (“Common Stock”),
of Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the “Conversion Amount”)
divided by the Lender Conversion Price. Conversion notices in the form attached
hereto as Exhibit A (each, a “Lender Conversion Notice”) may be effectively
delivered to Borrower by any method of Lender’s choice (including but not
limited to facsimile, email, mail, overnight courier, or personal delivery), and
all Lender Conversions shall be cashless and not require further payment from
Lender. Borrower shall deliver the Lender Conversion Shares from any Lender
Conversion to Lender in accordance with Section 9 below within three (3) Trading
Days of Lender’s delivery of the Lender Conversion Notice to Borrower.

3.3.            Application to Installments. Notwithstanding anything to the
contrary herein, including without limitation Section 8 hereof, Lender may, in
its sole discretion, apply all or any portion of any Lender Conversion toward
any Installment Conversion (as defined below), even if such 

2

--------------------------------------------------------------------------------

Installment Conversion is pending, as determined in Lender’s sole discretion, by
delivering written notice of such election (which notice may be included as part
of the applicable Lender Conversion Notice) to Borrower at any date on or prior
to the applicable Installment Date. In such event, Borrower may not elect to
allocate such portion of the Installment Amount being paid pursuant to this
Section 3.3 in the manner prescribed in Section 8.3; rather, Borrower must
reduce the applicable Installment Amount by the Conversion Amount described in
this Section 3.3.

4.                  Defaults and Remedies.

4.1.            Defaults. The following are events of default under this Note
(each, an “Event of Default”): (i) Borrower shall fail to pay any principal,
interest, fees, charges, or any other amount when due and payable hereunder; or
(ii) Borrower shall fail to deliver any Lender Conversion Shares in accordance
with the terms hereof; or (iii) Borrower shall fail to deliver any Installment
Conversion Shares (as defined below) or True-Up Shares (as defined below) in
accordance with the terms hereof; or (iv) a receiver, trustee or other similar
official shall be appointed over Borrower or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (v) Borrower shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or
(vi) Borrower shall make a general assignment for the benefit of creditors; or
(vii) Borrower shall file a petition for relief under any bankruptcy, insolvency
or similar law (domestic or foreign); or (viii) an involuntary proceeding shall
be commenced or filed against Borrower; or (ix) Borrower shall default or
otherwise fail to observe or perform any covenant, obligation, condition or
agreement of Borrower contained herein or in any other Transaction Document,
other than those specifically set forth in this Section 4.1; or (x) Borrower
shall become delinquent in its filing requirements as a fully-reporting issuer
registered with the SEC or shall fail to timely file all required quarterly and
annual reports and any other filings that are necessary to enable Lender to sell
Conversion Shares or True-Up Shares pursuant to Rule 144; or (xi) any
representation, warranty or other statement made or furnished by or on behalf of
Borrower to Lender herein, in any Transaction Document, or otherwise in
connection with the issuance of this Note shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished; or (xii) the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
or (xiii) Borrower shall fail to maintain the Share Reserve as required under
the Purchase Agreement; or (xiv) Borrower effectuates a reverse split of its
Common Stock without twenty (20) Trading Days prior written notice to Lender; or
(xv) any money judgment, writ or similar process shall be entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $100,000, and shall remain unvacated, unbonded or unstayed
for a period of twenty (20) calendar days unless otherwise consented to by
Lender; or (xvi) Borrower shall fail to deliver to Lender original signature
pages to all Transaction Documents within five (5) Trading Days of the Purchase
Price Date; or (xvii) Borrower shall fail to be DWAC Eligible.

4.2.            Remedies. Upon the occurrence of any Event of Default, Borrower
shall within one (1) Trading Day deliver written notice thereof via facsimile,
email or reputable overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to Lender. At any time and from time to time after
the earlier of Lender’s receipt of an Event of Default Notice and Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount (as defined
hereafter). Notwithstanding the foregoing, at any time following the occurrence
of any Event of Default, Lender may, at its option, elect to increase the
Outstanding Balance by applying the Default Effect (as defined below) (subject
to the limitation set forth below) via written notice to Borrower without
accelerating the Outstanding Balance, in which event the Outstanding Balance
shall be increased as of the date of the occurrence of the applicable Event of
Default pursuant to the Default Effect, but the Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare the Outstanding Balance immediately due
and payable at any time and no such 

3

--------------------------------------------------------------------------------

election by Lender shall be deemed to be a waiver of its right to declare the
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). For purposes hereof, the “Default
Effect” is calculated by multiplying the Outstanding Balance as of the date the
applicable Event of Default occurred by (i) 15% for each occurrence of any Major
Default, or (ii) 5% for each occurrence of any Minor Default, and then adding
the resulting product to the Outstanding Balance as of the date the applicable
Event of Default occurred, with the sum of the foregoing then becoming the
Outstanding Balance under this Note as of the date the applicable Event of
Default occurred; provided that the Default Effect may only be applied three (3)
times hereunder with respect to Major Defaults and three (3) times hereunder
with respect to Minor Defaults; and provided further that the Default Effect
shall not apply to any Event of Default pursuant to Section 4.1(ii) hereof.
Notwithstanding the foregoing, upon the occurrence of any Event of Default
described in clauses (iv), (v), (vi), (vii) or (viii) of Section 4.1, the
Outstanding Balance as of the date of acceleration shall become immediately and
automatically due and payable in cash at the Mandatory Default Amount, without
any written notice required by Lender. The “Mandatory Default Amount” means the
greater of (i) the Outstanding Balance divided by the Installment Conversion
Price (as defined below) on the date the Mandatory Default Amount is demanded,
multiplied by the volume weighted average price (the “VWAP”) on the date the
Mandatory Default Amount is demanded, or (ii) the Outstanding Balance following
the application of the Default Effect. At any time following the occurrence of
any Event of Default, upon written notice given by Lender to Borrower, interest
shall accrue on the Outstanding Balance beginning on the date the applicable
Event of Default occurred at an interest rate equal to the lesser of 22% per
annum or the maximum rate permitted under applicable law (“Default Interest”);
provided, however, that no Default Interest shall accrue during the Fundamental
Default Measuring Period (as defined below). Additionally, following the
occurrence of any Event of Default, Borrower may, at its option, pay any Lender
Conversion in cash instead of Lender Conversion Shares by paying to Lender on or
before the applicable Delivery Date (as defined below) a cash amount equal to
the number of Lender Conversion Shares set forth in the applicable Lender
Conversion Notice multiplied by the highest intra-day trading price of the
Common Stock that occurs during the period beginning on the date the applicable
Event of Default occurred and ending on the date of the applicable Lender
Conversion Notice. In connection with acceleration described herein, Lender need
not provide, and Borrower hereby waives, any presentment, demand, protest or
other notice of any kind, and Lender may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Lender at any time prior to payment hereunder and
Lender shall have all rights as a holder of the Note until such time, if any, as
Lender receives full payment pursuant to this Section 4.2. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

4.3.            Fundamental Default Remedies. Notwithstanding anything to the
contrary herein, in addition to all other remedies set forth herein, the
Fundamental Liquidated Damages Amount shall be added to the Outstanding Balance
upon Lender’s delivery to Borrower of a notice (which notice Lender may deliver
to Borrower at any time following the occurrence of a Fundamental Default)
setting forth its election to declare a Fundamental Default and the Fundamental
Liquidated Damages Amount that will be added to the Outstanding Balance.

4.4.            Certain Additional Rights. Notwithstanding anything to the
contrary herein, in the event Borrower fails to make any payment or otherwise to
deliver any Conversion Shares as and when required under this Note, then (i) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price
applicable to any Lender Conversion and the Market Price as of any applicable
date of Conversion, and (ii) the true-up provisions of Section 11 below shall
apply to all Lender Conversions that occur after the date of such

4

--------------------------------------------------------------------------------

failure to pay, provided that all references to the “Installment Notice” in
Section 11 shall be replaced with references to a “Lender Conversion Notice” for
purposes of this Section 4.4, all references to “Installment Conversion Shares”
in Section 11 shall be replaced with references to “Lender Conversion Shares”
for purposes of this Section 4.4, and all references to the “Installment
Conversion Price” in Section 11 shall be replaced with references to the “Lender
Conversion Price” for purposes of this Section 4.4.

4.5.            Cross Default. A breach or default by Borrower of any covenant
or other term or condition contained in any Other Agreements (as defined below)
shall, at the option of Lender, be considered an Event of Default under this
Note, in which event Lender shall be entitled (but in no event required) to
apply all rights and remedies of Lender under the terms of this Note. “Other
Agreements” means, collectively, (a) all existing and future agreements and
instruments between, among or by Borrower (or an affiliate), on the one hand,
and Lender (or an affiliate), on the other hand, and (b) any financing agreement
or a material agreement that affects Borrower’s ongoing business operations. For
the avoidance of doubt, all existing and future loan transactions between
Borrower and Lender and their respective affiliates will be cross-defaulted with
each other loan transaction and with all other existing and future debt of
Borrower to Lender.

5.                  Unconditional Obligation; No Offset. Borrower acknowledges
that this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments or
Conversions called for herein in accordance with the terms of this Note.

6.                  Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

7.                  Rights Upon Issuance of Securities.

7.1.            Subsequent Equity Sales. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell or issue any Common Stock to Lender or any
third party for a price that is less than the then effective Lender Conversion
Price, then such Lender Conversion Price shall be automatically reduced and only
reduced to equal such lower issuance price. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell or grant any option to any party to
purchase, or sell or grant any right to reprice, or issue any Common Stock,
preferred shares convertible into Common Stock, or debt, warrants, options or
other instruments or securities to Lender or any third party which are
convertible into or exercisable for shares of Common Stock (together herein
referred to as “Equity Securities”), including without limitation any Deemed
Issuance (as defined herein), at an effective price per share less than the then
effective Lender Conversion Price (such issuance, together with any sale of
Common Stock, is referred to herein as a “Dilutive Issuance”), then, the Lender
Conversion Price shall be automatically reduced and only reduced to equal such
lower effective price per share. If the holder of any Equity Securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options, or rights per share which are issued in connection
with such Dilutive Issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Lender Conversion Price, such
issuance shall be deemed to have occurred for less than the Lender Conversion
Price on the date of such Dilutive Issuance, and the then effective Lender
Conversion Price shall be reduced and only reduced to equal such lower effective
price per share. Such adjustments described above to the Lender Conversion Price
shall be permanent (subject to additional adjustments

5

--------------------------------------------------------------------------------

under this section), and shall be made whenever such Common Stock or Equity
Securities are issued. Borrower shall notify Lender, in writing, no later than
the Trading Day following the issuance of any Common Stock or Equity Securities
subject to this Section 7.1, indicating therein the applicable issuance price,
or applicable reset price, exchange price, conversion price, or other pricing
terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not Borrower provides a Dilutive Issuance Notice
pursuant to this Section 7.1, upon the occurrence of any Dilutive Issuance, on
the date of such Dilutive Issuance the Lender Conversion Price shall be lowered
to equal the applicable effective price per share regardless of whether Borrower
or Lender accurately refers to such lower effective price per share in any
Installment Notice or Lender Conversion Notice.

7.2.            Adjustment of Lender Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision hereof, if Borrower
at any time on or after the Effective Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Lender Conversion
Price in effect immediately prior to such subdivision will be proportionately
reduced. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Lender Conversion Price in effect immediately
prior to such combination will be proportionately increased. Any adjustment
pursuant to this Section 7.2 shall become effective immediately after the
effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Lender
Conversion Price is calculated hereunder, then the calculation of such Lender
Conversion Price shall be adjusted appropriately to reflect such event.

7.3.            Other Events. In the event that Borrower (or any subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect Lender from dilution
or if any event occurs of the type contemplated by the provisions of this
Section 7 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then Borrower’s board of directors shall in
good faith determine and implement an appropriate adjustment in the Lender
Conversion Price so as to protect the rights of Lender, provided that no such
adjustment pursuant to this Section 7.3 will increase the Lender Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if Lender does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then Borrower’s board of directors
and Lender shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by Borrower.

8.                  Borrower Installments.

8.1.            Installment Conversion Price. Subject to the adjustments set
forth herein, the conversion price for each Installment Conversion (the
“Installment Conversion Price”) shall be the lesser of (i) the Lender Conversion
Price, and (ii) the Market Price.   

8.2.            Installment Conversions. Beginning on the date that is six (6)
months after the Purchase Price Date and on the same day of each month
thereafter until the Maturity Date (each, an “Installment Date”), Borrower shall
pay to Lender the applicable Installment Amount due on such date, subject to the
provisions of this Section 8. Payments of each Installment Amount may be made
(a) in cash, or (b) by converting such Installment Amount into shares of Common
Stock (“Installment Conversion Shares”, and together with the Lender Conversion
Shares, the “Conversion Shares”) in accordance with this Section 8 (each an
“Installment Conversion”, and together with Lender Conversions, a “Conversion”)
per the following formula: the number of Installment Conversion Shares equals
the portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender 

6

--------------------------------------------------------------------------------

on the applicable Installment Date and the Installment Conversion Shares are
delivered to Lender on or before the applicable Delivery Date. Notwithstanding
the foregoing, Borrower will not be entitled to elect an Installment Conversion
with respect to any portion of any applicable Installment Amount and shall be
required to pay the entire amount of such Installment Amount in cash if on the
applicable Installment Notice Due Date (defined below) there is an Equity
Conditions Failure, and such failure is not waived in writing by Lender.
Moreover, in the event Borrower desires to pay all or any portion of any
Installment Amount in cash, it must notify Lender in writing of such election
and the portion of the applicable Installment Amount it elects to pay in cash
not more than twenty-five (25) or less than fifteen (15) Trading Days prior to
the applicable Installment Date. If Borrower fails to so notify Lender, it shall
not be permitted to elect to pay any portion of such Installment Amount in cash
unless otherwise agreed to by Lender in writing or proposed by Lender in an
Installment Notice delivered by Lender to Borrower. Notwithstanding that failure
to repay this Note in full by the Maturity Date is an Event of Default, the
Installment Dates shall continue after the Maturity Date pursuant to this
Section 8 until the Outstanding Balance is repaid in full, provided that Lender
shall, in Lender’s sole discretion, determine the Installment Amount for each
Installment Date after the Maturity Date.

8.3.            Allocation of Installment Amounts. Subject to Section 8.2
regarding an Equity Conditions Failure, for each Installment Date (each, an
“Installment Notice Due Date”), Borrower may elect to allocate the amount of the
applicable Installment Amount between cash and via an Installment Conversion, by
email or fax delivery of a notice to Lender substantially in the form attached
hereto as Exhibit B (each, an “Installment Notice”), provided, that to be
effective, each applicable Installment Notice must be received by Lender not
more than twenty-five (25) or less than fifteen (15) Trading Days prior to the
applicable Installment Notice Due Date. If Lender has not received an
Installment Notice within such time period, then Lender may prepare the
Installment Notice and deliver the same to Borrower by fax or email. Following
its receipt of such Installment Notice, Borrower may either ratify Lender’s
proposed allocation in the applicable Installment Notice or elect to change the
allocation by written notice to Lender by email or fax on or before 12:00 p.m.
New York time on the applicable Installment Date, so long as the sum of the cash
payments and the amount of Installment Conversions equal the applicable
Installment Amount, provided that Lender must approve any increase to the
portion of the Installment Amount payable in cash. If Borrower fails to notify
Lender of its election to change the allocation prior to the deadline set forth
in the previous sentence (and seek approval to increase the amount payable in
cash), it shall be deemed to have ratified and accepted the allocation set forth
in the applicable Installment Notice prepared by Lender. If neither Borrower nor
Lender prepare and deliver to the other party an Installment Notice as outlined
above, then Borrower shall be deemed to have elected that the entire Installment
Amount be converted via an Installment Conversion. Borrower acknowledges and
agrees that regardless of which party prepares the applicable Installment
Notice, the amounts and calculations set forth thereon are subject to correction
or adjustment because of error, mistake, or any adjustment resulting from an
Event of Default or other adjustment permitted under the Transaction Documents
(an “Adjustment”). Furthermore, no error or mistake in the preparation of such
notices, or failure to apply any Adjustment that could have been applied prior
to the preparation of an Installment Notice may be deemed a waiver of Lender’s
right to enforce the terms of any Note, even if such error, mistake, or failure
to include an Adjustment arises from Lender’s own calculation. Borrower shall
deliver the Installment Conversion Shares from any Installment Conversion to
Lender in accordance with Section 9 below on or before each applicable Delivery
Date.

9.                  Method of Conversion Share Delivery. On or before the close
of business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the “Delivery Date”), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Lender Conversion Notice or Installment Notice. If
Borrower is not DWAC Eligible, it shall deliver to Lender or its broker (as
designated in the Lender Conversion Notice or Installment Notice, as
applicable), via reputable overnight courier, a certificate representing the
number of shares of Common Stock equal to the 

7

--------------------------------------------------------------------------------

number of Conversion Shares to which Lender shall be entitled, registered in the
name of Lender or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Lender
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above.

10.              Conversion Delays. If Borrower fails to deliver Conversion
Shares or True-Up Shares in accordance with the timeframes stated in Sections 3,
8, 9, or 11, as applicable, Lender, at any time prior to selling all of those
Conversion Shares or True-Up Shares, as applicable, may rescind in whole or in
part that particular Conversion attributable to the unsold Conversion Shares or
True-Up Shares, with a corresponding increase to the Outstanding Balance (any
returned Conversion Amount will tack back to the Purchase Price Date for
purposes of determining the holding period under Rule 144). In addition, for
each Lender Conversion, in the event that Lender Conversion Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Lender
Conversion), a late fee equal to the greater of (a) $500.00 per day and (b) 2%
of the applicable Lender Conversion Share Value rounded to the nearest multiple
of $100.00 (but in any event the cumulative amount of such late fees for each
Lender Conversion shall not exceed 200% of the applicable Lender Conversion
Share Value) will be assessed for each day after the third Trading Day
(inclusive of the day of the Lender Conversion) until Lender Conversion Share
delivery is made; and such late fee will be added to the Outstanding Balance
(such fees, the “Conversion Delay Late Fees”). For illustration purposes only,
if Lender delivers a Lender Conversion Notice to Borrower pursuant to which
Borrower is required to deliver 100,000 Lender Conversion Shares to Lender and
on the Delivery Date such Lender Conversion Shares have a Lender Conversion
Share Value of $20,000.00 (assuming a Closing Trade Price on the Delivery Date
of $0.20 per share of Common Stock), then in such event a Conversion Delay Late
Fee in the amount of $500.00 per day (the greater of $500.00 per day and
$20,000.00 multiplied by 2%, which is $400.00) would be added to the Outstanding
Balance of the Note until such Lender Conversion Shares are delivered to Lender.
For purposes of this example, if the Lender Conversion Shares are delivered to
Lender twenty (20) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$10,000.00 (20 days multiplied by $500.00 per day). If the Lender Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Lender Conversion Share Value).

11.              True-Up. On the date that is twenty (20) Trading Days (a
“True-Up Date”) from each date Borrower delivers Free Trading (as defined below)
Installment Conversion Shares to Lender, there shall be a true-up where Borrower
shall deliver to Lender additional Installment Conversion Shares (“True-Up
Shares”) if the Installment Conversion Price as of the True-Up Date is less than
the Installment Conversion Price used in the applicable Installment Notice. In
such event, Borrower shall deliver to Lender within three (3) Trading Days of
the True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up Shares
equal to the difference between the number of Installment Conversion Shares that
would have been delivered to Lender on the True-Up Date based on the Installment
Conversion Price as of the True-Up Date and the number of Installment Conversion
Shares originally delivered to Lender pursuant to the applicable Installment
Notice. For the avoidance of doubt, if the Installment Conversion Price as of
the True-Up Date is higher than the Installment Conversion Price set forth in
the applicable Installment Notice, then Borrower shall have no obligation to
deliver True-Up Shares to Lender, nor shall Lender have any obligation to return
any excess Installment Conversion Shares to Borrower under any circumstance. For
the convenience of Borrower only, Lender may, in its sole discretion, deliver to
Borrower a notice (pursuant to a form of notice substantially in the form
attached hereto as Exhibit C) informing Borrower of the number of True-Up Shares
it is obligated to deliver to Lender as of any given True-Up Date, provided that
if Lender does not deliver any such notice, Borrower shall not be relieved of
its obligation to deliver True-Up Shares pursuant to this Section 11.
Notwithstanding the foregoing, if Borrower fails to deliver any required True-Up
Shares on or before any applicable True-Up Share Delivery Date, then in such
event the Outstanding Balance of this Note will 

8

--------------------------------------------------------------------------------

automatically increase (under Lender’s and Borrower’s expectations that any such
increase will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144) by a sum equal to the number of True-Up
Shares deliverable as of the applicable True-Up Date multiplied by the Market
Price for the Common Stock as of the applicable True-Up Date.

12.              Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the “Ownership Limitation
Shares”. Borrower will reserve the Ownership Limitation Shares for the exclusive
benefit of Lender. From time to time, Lender may notify Borrower in writing of
the number of the Ownership Limitation Shares that may be issued to Lender
without causing Lender to exceed the Maximum Percentage. Upon receipt of such
notice, Borrower shall be unconditionally obligated to immediately issue such
designated shares to Lender, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the forgoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
of the Common Stock is less than $10,000,000.00. Notwithstanding any other
provision contained herein, if the term “4.99%” is replaced with “9.99%”
pursuant to the preceding sentence, such increase to “9.99%” shall remain at
9.99% until increased, decreased or waived by Lender as set forth below. By
written notice to Borrower, Lender may increase, decrease or waive the Maximum
Percentage as to itself but any such waiver will not be effective until the 61st
day after delivery thereof. The foregoing 61-day notice requirement is
enforceable, unconditional and non-waivable and shall apply to all affiliates
and assigns of Lender.

13.              Payment of Collection Costs. If this Note is placed in the
hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Lender otherwise takes action to collect
amounts due under this Note or to enforce the provisions of this Note, then
Borrower shall pay the costs incurred by Lender for such collection, enforcement
or action including, without limitation, attorneys’ fees and disbursements.
Borrower also agrees to pay for any costs, fees or charges of its transfer agent
that are charged to Lender pursuant to any Conversion or issuance of shares
pursuant to this Note.

14.              Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.

15.              Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

16.              Resolution of Disputes.

16.1.        Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions set forth as an exhibit to the
Purchase Agreement.

9

--------------------------------------------------------------------------------

16.2.        Calculation Disputes. Notwithstanding the Arbitration Provisions,
in the case of a dispute as to any Calculations (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.

17.              Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to the payment of the final Installment Amount, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.

18.              Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.

19.              Assignments. Borrower may not assign this Note without the
prior written consent of Lender. This Note and any shares of Common Stock issued
upon conversion of this Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower.

20.              Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.

21.              Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.”

22.              Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).

[Remainder of page intentionally left blank; signature page follows]

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

BORROWER:

HOMELAND RESOURCES LTD.

                 /s/ David St. James
By: _______________________
Name: David St. James                      
Title: Treasurer & Secretary             

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

TYPENEX CO-INVESTMENT, LLC

By: Red Cliffs Investments, Inc., its Manager

            /s/ John M. Fife
      By:                                                            
            John M. Fife, President

[Signature Page to Convertible Promissory Note]

--------------------------------------------------------------------------------

ATTACHMENT 1
DEFINITIONS

For purposes of this Note, the following terms shall have the following
meanings:

A1.               “Adjusted Outstanding Balance” means the Outstanding Balance
of this Note as of the date the applicable Fundamental Default occurred less any
Conversion Delay Late Fees included in such Outstanding Balance.

A2.               “Approved Stock Plan” means any stock option plan which has
been approved by the board of directors of Borrower, pursuant to which
Borrower’s securities may be issued to any employee, officer or director for
services provided to Borrower.

A3.               “Closing Bid Price” and “Closing Trade Price” means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 16.2. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

A4.               “Conversion Factor” means 61%, subject to the following
adjustments. If at any time the average of the three (3) lowest Closing Bid
Prices in the twenty (20) Trading Days immediately preceding any date of
measurement is below $0.05, then in such event the then-current Conversion
Factor shall be reduced by 5% for all future Conversions (subject to other
reductions set forth in this section). Additionally, if at any time after the
Effective Date, Borrower is not DWAC Eligible, then the then-current Conversion
Factor will automatically be reduced by 5% for all future Conversions. If at any
time after the Effective Date, the Conversion Shares are not DTC Eligible, then
the then-current Conversion Factor will automatically be reduced by an
additional 5% for all future Conversions. Finally, in addition to the Default
Effect, if any Major Default occurs after the Effective Date, the Conversion
Factor shall automatically be reduced for all future Conversions by an
additional 5% for each of the first three (3) Major Defaults that occur after
the Effective Date (for the avoidance of doubt, each occurrence of any Major
Default shall be deemed to be a separate occurrence for purposes of the
foregoing reductions in Conversion Factor, even if the same Major Default occurs
three (3) separate times). For example, the first time Borrower is not DWAC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 61% to 56% for purposes of this example. Following such event, the
first time the Conversion Shares are no longer DTC Eligible, the Conversion
Factor for future Conversions thereafter will be reduced from 56% to 51% for
purposes of this example. If, thereafter, there are three (3) separate
occurrences of a Major Default pursuant to Section 4.1(iii), then for purposes
of this example the Conversion Factor would be reduced by 5% for the first such
occurrence, and so on for each of the second and third occurrences of such Major
Default.

A5.               “Deemed Issuance” means an issuance of Common Stock that shall
be deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof or any applicable Warrant in the event Borrower fails to deliver
Conversion Shares as and when required pursuant to Sections 3 or 8 of the Note
or Warrant Shares (as defined in the Purchase Agreement) as and when required
pursuant to the Warrant. For the avoidance of doubt, if Borrower has elected or
is deemed under Section 8.3 to have elected to pay an Installment Amount in
Installment Conversion Shares and fails to deliver such Installment Conversion
Shares, such failure shall be considered a Deemed Issuance hereunder even if an
Equity Conditions Failure exists at that time or other relevant date of
determination.

Attachment 1 to Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

A6.               “DTC” means the Depository Trust Company.

A7.               “DTC Eligible” means, with respect to the Common Stock, that
such Common Stock is eligible to be deposited in certificate form at the DTC,
cleared and converted into electronic shares by the DTC and held in the name of
the clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

A8.               “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer service.

A9.               “DWAC” means the DTC’s Deposit and Withdrawal at Custodian
service.

A10.           “DWAC Eligible” means that (i) Borrower’s Common Stock is
eligible at DTC for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system, (ii) Borrower
has been approved (without revocation) by the DTC’s underwriting department,
(iii) Borrower’s transfer agent is approved as an agent in the DTC/FAST Program,
(iv) the Conversion Shares are otherwise eligible for delivery via DWAC; (v)
Borrower has previously delivered all Conversion Shares to Lender via DWAC; and
(vi) Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

A11.           “Equity Conditions Failure” means that any of the following
conditions has not been satisfied during any applicable Equity Conditions
Measuring Period (as defined below): (i) with respect to the applicable date of
determination all of the Conversion Shares are freely tradable under Rule 144 or
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on any of The New York Stock
Exchange, NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global Market,
the Nasdaq Capital Market, the OTC Bulletin Board, the OTCQX, the OTCQB or the
OTC Pink Current (each, an “Eligible Market”) and shall not have been suspended
from trading on any such Eligible Market (other than suspensions of not more
than two (2) Trading Days and occurring prior to the applicable date of
determination due to business announcements by Borrower); (iii) on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 9 hereof and all other shares of capital stock required
to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 12 hereof (Lender acknowledges that Borrower shall be entitled
to assume that this condition has been met for all purposes hereunder absent
written notice from Lender); (v) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (vi) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction shall have occurred which
has not been abandoned, terminated or consummated; (vii) Borrower shall have no
knowledge of any fact that would reasonably be expected to cause any of the
Conversion Shares to not be freely tradable without the need for registration
under any applicable state securities laws (in each case, disregarding any
limitation on conversion of this Note); (viii) on each day during the Equity
Conditions Measuring Period, Borrower otherwise shall have been in material
compliance with each, and shall not have breached any, term, provision,
covenant, representation or warranty of any Transaction Document; (ix) without
limiting clause (viii) above, on each day during the Equity Conditions Measuring
Period, there shall not have occurred an Event of Default or an event that with
the passage of time or giving of notice would constitute an Event of Default;
(x) on each Installment Notice Due Date and each Installment Date, the average
and median daily dollar volume of the Common Stock on its principal market for
the previous twenty (20) Trading Days shall be greater than $5,000.00; (xi) the
ten (10) day average VWAP of the Common Stock is greater than $0.05, and (xii)
the Common Stock shall be DWAC Eligible as of each applicable Installment Notice
Due Date, Installment Date or other date of determination.

A12.           “Excluded Securities” means any shares of Common Stock, options,
or convertible securities issued or issuable in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Purchase Price Date.

A13.           “Free Trading” means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the 

Attachment 1 to Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.

A14.           “Fundamental Default” means that Borrower either fails to pay the
entire Outstanding Balance to Lender on or before the Maturity Date or fails to
pay the Mandatory Default Amount within three (3) Trading Days of the date
Lender delivers any notice of acceleration to Borrower pursuant to Section 4.2
of this Note.

A15.           “Fundamental Default Conversion Value” means the Adjusted
Outstanding Balance multiplied by the highest Fundamental Default Ratio that
occurs during the Fundamental Default Measuring Period.

A16.           “Fundamental Default Measuring Period” means a number of months
equal to the Outstanding Balance as of the date the Fundamental Default occurred
divided by the Installment Amount, with such number being rounded up to the next
whole month; provided, however, that if Borrower repays the entire Outstanding
Balance prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000 as
of the date a Fundamental Default occurred and if the Installment Amount were
$28,500, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000/$28,500 equals 4.386, rounded up to five
(5).

A17.           “Fundamental Default Ratio” means a ratio that will be calculated
on each Trading Day during the Fundamental Default Measuring Period by dividing
the Closing Trade Price for the Common Stock on a given Trading Day by the
Lender Conversion Price (as adjusted pursuant to the terms hereof) in effect for
such Trading Day.

A18.           “Fundamental Liquidated Damages Amount” means the greater of (i)
(a) the quotient of the Outstanding Balance on the date the Fundamental Default
occurred divided by the then-current Conversion Factor, minus (b) the
Outstanding Balance on the date the Fundamental Default occurred, or (ii) the
Fundamental Default Conversion Value.

A19.           “Fundamental Transaction” means that (i) (a) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(b) Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (c) Borrower or any of its subsidiaries
shall, directly or indirectly, in one or more related transactions, allow any
other person or entity to make a purchase, tender or exchange offer that is
accepted by the holders of more than 50% of the outstanding shares of voting
stock of Borrower (not including any shares of voting stock of Borrower held by
the person or persons making or party to, or associated or affiliated with the
persons or entities making or party to, such purchase, tender or exchange
offer), or (d) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (e) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (ii) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

A20.           “Installment Amount” means the greater of (i) $14,000.00
($70,000.00 ÷ 5), plus the sum of any accrued and unpaid interest as of the
applicable Installment Date and accrued, and unpaid late charges, if any, under
this Note as of the applicable Installment Date, and any other amounts accruing
or owing to Lender under this Note as of such Installment Date, and (ii) the
then Outstanding Balance divided by the number of Installment Dates remaining
prior to the Maturity Date.

A21.           “Lender Conversion Share Value” means the product of the number
of Lender Conversion Shares deliverable pursuant to any Lender Conversion
multiplied by the Closing Trade Price of the Common Stock on the Delivery Date
for such Lender Conversion.

Attachment 1 to Convertible Promissory Note, Page 3

--------------------------------------------------------------------------------

A22.           “Major Default” means any Event of Default occurring under
Sections 4.1(i), (iii), (x), or (xiii) of this Note.

A23.           “Market Capitalization of the Common Stock” shall mean the
product equal to (a) the average VWAP of the Common Stock for the immediately
preceding fifteen (15) Trading Days, multiplied by (b) the aggregate number of
outstanding shares of Common Stock as reported on Borrower’s most recently filed
Form 10-Q or Form 10-K.

A24.           “Market Price” means the Conversion Factor multiplied by the
average of the three (3) lowest Closing Bid Prices in the twenty (20) Trading
Days immediately preceding the applicable date of measurement.

A25.           “Minor Default” means any Event of Default that is not a Major
Default or a Fundamental Default.

A26.           “Optional Prepayment Liquidated Damages Amount” means an amount
equal to the difference between (a) the product of (i) the number of shares of
Common Stock obtained by dividing (1) the applicable Optional Prepayment Amount
by (2) the Lender Conversion Price as of the date Borrower delivered the
applicable Optional Prepayment Amount to Lender, multiplied by (ii) the Closing
Trade Price of the Common Stock on the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, and (b) the applicable Optional Prepayment
Amount paid by Borrower to Lender. For illustration purposes only, if the
applicable Optional Prepayment Amount were $50,000.00, the Lender Conversion
Price as of the date the Optional Prepayment Amount was paid to Lender was equal
to $0.75 per share of Common Stock, and the Closing Trade Price of a share of
Common Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.

A27.           “Trading Day” shall mean any day on which the Common Stock is
traded or tradable for any period on the Common Stock’s principal market, or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.

Attachment 1 to Convertible Promissory Note, Page 4

--------------------------------------------------------------------------------

EXHIBIT A

TYPENEX CO-INVESTMENT, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601

Homeland Resources Ltd.
Attn: Thomas Campbell, CEO
9120 Double Diamond Parkway, H#269
Reno, Nevada 89521 Date: __________________ 

LENDER CONVERSION NOTICE

The above-captioned Lender hereby gives notice to Homeland Resources Ltd., a
Nevada corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on January 22, 2015 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Lender Conversion Price set forth below. In the event of a conflict between this
Lender Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

  A. Date of Conversion: ____________

  B. Lender Conversion #: ____________

  C. Conversion Amount: ____________

  D. Lender Conversion Price: _______________

  E. Lender Conversion Shares: _______________ (C divided by D)

  F. Remaining Outstanding Balance of Note: ____________*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account: Broker:                                               
DTC#:                                                 
Account #:                                            
Account Name:                                    Address:         
                                               
                                                                          
                                                                          

To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

                        _____________________________________
                        _____________________________________
                        _____________________________________

Exhibit A to Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

Sincerely,

Lender:           

TYPENEX CO-INVESTMENT, LLC

By: Red Cliffs Investments, Inc., its Manager

      By:                                                            
            John M. Fife, President

Exhibit A to Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------


EXHIBIT B

Homeland Resources Ltd.
9120 Double Diamond Parkway, H#269
Reno, Nevada 89521

Typenex Co-Investment, LLC 
Attn: John Fife
303 East Wacker Dr., Suite 1040
Chicago, Illinois 60601 Date: _____________

INSTALLMENT NOTICE

The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on January 22,
2015 (the “Note”), of certain Borrower elections and certifications related to
payment of the Installment Amount of $_________________ due on ___________, 201_
(the “Installment Date”). In the event of a conflict between this Installment
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of Lender in its sole discretion, Lender may provide a new form of
Installment Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.

INSTALLMENT CONVERSION AND CERTIFICATIONS
AS OF THE INSTALLMENT DATE

A. INSTALLMENT CONVERSION


  A. Installment Date: ____________, 201_

  B. Installment Amount: ____________

  C. Portion of Installment Amount Borrower elected to pay in cash: ____________

  D. Portion of Installment Amount to be converted into Common Stock:
____________ (B minus C)

  E. Installment Conversion Price: _______________ (lower of (i) Lender
Conversion Price in effect and (ii) Market Price as of Installment Date)

  F. Installment Conversion Shares: _______________ (D divided by E)

  G. Remaining Outstanding Balance of Note: ____________ *

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.

B. EQUITY CONDITIONS CERTIFICATION


1. Market Capitalization of the Common Stock:________________

(Check One)

2. _________ Borrower herby certifies that no Equity Conditions Failure exists
as of the Installment Date.


3. _________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

Exhibit B to Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------


       

Sincerely,

Borrower:

HOMELAND RESOURCES LTD.

By:                                                      
Name:                                                 
Title:                                                   

Exhibit B to Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------


EXHIBIT C

Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601

Homeland Resources Ltd. 
Attn: Thomas Campbell, CEO
9120 Double Diamond Parkway, H#269
Reno, Nevada 89521 Date: __________________

TRUE-UP NOTICE

The above-captioned Lender hereby gives notice to Homeland Resources Ltd., a
Nevada corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on January 22, 2015 (the
“Note”), of True-Up Conversion Shares related to _____________, 201_ (the
“Installment Date”). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.

TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE

1. TRUE-UP CONVERSION SHARES


  A. Installment Date: ____________, 201_


  B. True-Up Date: ____________, 201_


  C. Portion of Installment Amount Converted into Common Stock: _____________


  D. True-Up Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of True-Up Date)


  E. True-Up Conversion Shares: _______________ (C divided by D)


  F. Installment Conversion Shares Delivered: ________________


  G. True-Up Conversion Shares to be Delivered: ________________ (only
applicable if E minus F is greater than zero)


2. EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)


  A. Market Capitalization of the Common Stock:________________


  (Check One)


  B. _________ Borrower herby certifies that no Equity Conditions Failure exists
as of the applicable True-Up Date.


  C. _________ Borrower hereby gives notice that an Equity Conditions Failure
has occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

Exhibit C to Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------


       

Sincerely,

Lender:           

TYPENEX CO-INVESTMENT, LLC

By: Red Cliffs Investments, Inc., its Manager

  By:                                                      

  John M. Fife, President

ACKNOWLEDGED AND CERTIFIED BY:

Borrower:

HOMELAND RESOURCES LTD.

By:                                                      
Name:                                                 
Title:                                                   

Exhibit C to Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 

Exhibit B
Warrant

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
HOMELAND RESOURCES LTD. THAT SUCH REGISTRATION IS NOT REQUIRED.

HOMELAND RESOURCES LTD.

WARRANT TO PURCHASE SHARES OF COMMON STOCK

1.                  Issuance. In consideration of good and valuable
consideration as set forth in the Purchase Agreement (defined below), including
without limitation the Purchase Price (as defined in the Purchase Agreement),
the receipt and sufficiency of which are hereby acknowledged by HOMELAND
RESOURCES LTD., A NEVADA CORPORATION (“Company”); TYPENEX CO-INVESTMENT, LLC, A
UTAH LIMITED LIABILITY COMPANY, ITS SUCCESSORS AND/OR REGISTERED ASSIGNS
(“Investor”), is hereby granted the right to purchase at any time on or after
the Issue Date (as defined below) until the date which is the last calendar day
of the month in which the fifth anniversary of the Issue Date occurs (the
“Expiration Date”), 175,000 shares of fully paid and non-assessable shares (the
“Warrant Shares”) of Company’s common stock, par value $0.0001 per share (the
“Common Stock”), as such number may be adjusted from time to time pursuant to
the terms and conditions of this Warrant to Purchase Shares of Common Stock
(this “Warrant”).  This Warrant is being issued pursuant to the terms of that
certain Securities Purchase Agreement dated January 22, 2015, to which Company
and Investor are parties (as the same may be amended from time to time, the
“Purchase Agreement”).

Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

This Warrant was issued to Investor on January 22, 2015 (the “Issue Date”). For
the avoidance of doubt, the Purchase Price constitutes payment in full for this
Warrant.

2.                  Exercise of Warrant.

2.1.            General.

(a)                This Warrant is exercisable in whole or in part at any time
and from time to time commencing on the Issue Date and ending on the Expiration
Date. Such exercise shall be effectuated by submitting to Company (either by
delivery to Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, Investor shall tender this Warrant to Company within
five (5) Trading Days thereafter, but only if the Warrant Shares to be delivered
pursuant to the Notice of Exercise have been delivered to Investor as of such
date.  The Notice of Exercise shall be executed by Investor and shall indicate
(i) the number of Warrant Shares to be issued pursuant to such exercise, and
(ii) if applicable (as provided below), whether the exercise is a cashless
exercise.

1

--------------------------------------------------------------------------------

For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.

(b)               Notwithstanding any other provision contained herein or in any
other Transaction Document  to the contrary, at any time prior to the Expiration
Date, Investor may elect a “cashless” exercise of this Warrant for any Warrant
Shares, in which event the Company shall issue to Investor a number of Shares
computed using the following formula:

X = Y (A‑B)
      A

  Where X = the number of Warrant Shares to be issued to Investor.             Y
= the number of Warrant Shares that the Investor elects to purchase under this
Warrant (at the date of such calculation).             A =  the Closing Price
(on the date two Trading Days prior to the Exercise Date).             B =
Exercise Price (as adjusted to the date of such calculation).

For the purposes of this Warrant, the following terms shall have the following
meanings:

 “Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
Investor and reasonably acceptable to Company) for the relevant date. 

 “Exercise Price” shall mean $0.20 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.

 “Note” shall mean that certain Convertible Promissory Note issued by Company to
Investor pursuant to the Purchase Agreement, as the same may be amended from
time to time, and including any promissory note(s) that replace or are exchanged
for such referenced promissory note.

 “Transaction Documents” or “Transaction Document” shall have the meaning set
forth in the Purchase Agreement.

“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg LP.

(c)                If the Notice of Exercise form elects a “cash” exercise (or
if the cashless exercise referred to in the immediately preceding subsection (b)
is not available in accordance with the terms hereof), the Exercise Price per
share of Common Stock for the Warrant Shares shall be payable, at the election
of Investor, in cash or by certified or official bank check or by wire transfer
in accordance with instructions provided by Company at the request of Investor.

(d)               Upon the appropriate payment to Company, if any, of the
Exercise Price for the Warrant Shares, Company shall promptly, but in no case
later than the date that is three (3) Trading Days following the date the
Exercise Price is paid to Company (or with respect to a cashless exercise, the
date that is three 

2

--------------------------------------------------------------------------------

(3) Trading Days following the Exercise Date) (the “Delivery Date”), deliver or
cause Company’s Transfer Agent to deliver the applicable Warrant Shares
electronically via the Deposit/Withdrawal at Custodian (“DWAC”) system to the
account designated by Investor on the Notice of Exercise.  If for any reason
Company is not able to so deliver the Warrant Shares via the DWAC system,
notwithstanding its best efforts to do so, such shall constitute a breach of
this Warrant (and thus an Event of Default under the Note), and Company shall
instead, on or before the applicable date set forth above in this subsection,
issue and deliver to Investor or its broker (as designated in the Notice of
Exercise), via reputable overnight courier, a certificate, registered in the
name of Investor or its designee, representing the applicable number of Warrant
Shares. For the avoidance of doubt, Company has not met its obligation to
deliver Warrant Shares within the required timeframe set forth above unless
Investor or its broker, as applicable, has actually received the Warrant Shares
(whether electronically or in certificated form) no later than the close of
business on the latest possible delivery date pursuant to the terms set forth
above.

(e)                If Warrant Shares are delivered later than as required under
subsection (d) immediately above, Company agrees to pay, in addition to all
other remedies available to Investor in the Transaction Documents, a late charge
equal to the greater of (i) $500.00 and (ii) 2% of the product of (1) the sum of
the number of shares of Common Stock not issued to Investor on a timely basis
and to which Investor is entitled multiplied by (2) the closing bid price of the
Common Stock on the Trading Day immediately preceding the last possible date
which Company could have issued such shares of Common Stock to Investor without
violating this Warrant, per Trading Day until such Warrant Shares are delivered
(the “Late Fees”). Company shall pay any Late Fees incurred under this
subsection in immediately available funds upon demand; provided, however, that,
at the option of Investor (without notice to Company), such amount owed may be
added to the principal amount of the Note.  Furthermore, in addition to any
other remedies which may be available to Investor, in the event that Company
fails for any reason to effect delivery of the Warrant Shares as required under
subsection (d) immediately above, Investor may revoke all or part of the
relevant Warrant exercise by delivery of a notice to such effect to Company,
whereupon Company and Investor shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the Late Fees described above shall be payable through the
date notice of revocation or rescission is given to Company. Finally, as
liquidated damages in the event Company fails to deliver any Warrant Shares to
Investor for a period of ninety (90) days from the Delivery Date, Investor may
elect, in its sole discretion, to stop the accumulation of the Late Fees as of
such date and require Company to pay to Investor a cash amount equal to (i) the
total amount of all Late Fees that have accumulated prior to the date of
Investor’s election, plus (ii) the product of the number of Warrant Shares
deliverable to Investor on such date if it were to exercise this Warrant with
respect to the remaining number of Warrant Shares as of such date multiplied by
the Closing Price of the Common Stock on the Delivery Date (the “Cash Settlement
Amount”). At such time that Investor makes an election to require Company to pay
to it the Cash Settlement Amount, such obligation of Company shall be a valid
and binding obligation of Company and shall for all purposes be deemed to be a
debt obligation of Company owed to Investor as of the date it makes such
election. Upon Company’s payment of the Cash Settlement Amount to Investor, the
Warrant shall be deemed to have been satisfied and Investor shall return the
original Warrant to Company for cancellation. In addition, and for the avoidance
of doubt, even if Company could not deliver the number of Warrant Shares
deliverable to Investor if it were to exercise this Warrant with respect to the
remaining number of Warrant Shares on the date of repayment due to the
provisions of Section 2.2, the provisions of Section 2.2 will not apply with
respect to Company’s payment of the Cash Settlement Amount.

(f)                Investor shall be deemed to be the holder of the Warrant
Shares issuable to it in accordance with the provisions of this Section 2.1 on
the Exercise Date.

3

--------------------------------------------------------------------------------

2.2.            Ownership Limitation. Notwithstanding anything to the contrary
contained in this Warrant or the other Transaction Documents, if at any time
Investor shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause Investor (together with its
affiliates) to own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), Company must
not issue to Investor shares of the Common Stock which would exceed the Maximum
Percentage. The shares of Common Stock issuable to Investor that would cause the
Maximum Percentage to be exceeded are referred to herein as the “Ownership
Limitation Shares”. Company will reserve the Ownership Limitation Shares for the
exclusive benefit of Investor. From time to time, Investor may notify Company in
writing of the number of the Ownership Limitation Shares that may be issued to
Investor without causing Investor to exceed the Maximum Percentage. Upon receipt
of such notice, Company shall be unconditionally obligated to immediately issue
such designated shares to Investor, with a corresponding reduction in the number
of the Ownership Limitation Shares. Notwithstanding the forgoing, the term
“4.99%” above shall be replaced with “9.99%” at such time as the Market
Capitalization of the Common Stock is less than $10,000,000.00. Notwithstanding
any other provision contained herein, if the term “4.99%” is replaced with
“9.99%” pursuant to the preceding sentence, such change to “9.99%” shall be
permanent. For purposes of this Warrant, the term “Market Capitalization of the
Common Stock” shall mean the product equal to (A) the average VWAP of the Common
Stock for the immediately preceding fifteen (15) Trading Days, multiplied by (B)
the aggregate number of outstanding shares of Common Stock as reported on
Company’s most recently filed Form 10-Q or Form 10-K.  By written notice to
Company, Investor may increase, decrease or waive the Maximum Percentage as to
itself but any such waiver will not be effective until the 61st day after
delivery thereof. The foregoing 61-day notice requirement is enforceable,
unconditional and non-waivable and shall apply to all affiliates and assigns of
Investor.

3.                  Mutilation or Loss of Warrant. Upon receipt by Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, Company will execute and deliver to
Investor a new Warrant of like tenor and date and any such lost, stolen,
destroyed or mutilated Warrant shall thereupon become void.

4.                  Rights of Investor. Investor shall not, by virtue of this
Warrant alone, be entitled to any rights of a stockholder in Company, either at
law or in equity, and the rights of Investor with respect to or arising under
this Warrant are limited to those expressed in this Warrant and are not
enforceable against Company except to the extent set forth herein.

5.                  Certain Adjustments.

5.1.            Capital Adjustments.  If Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the Exercise Price and other applicable amounts, but the
aggregate purchase price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 5.1 shall become effective automatically at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

4

--------------------------------------------------------------------------------

5.2.            Reclassification, Reorganization and Consolidation. In case of
any reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

5.3.            Notice of Adjustment. Without limiting any other provision
contained herein, when any adjustment is required to be made in the number or
kind of shares purchasable upon exercise of this Warrant, or in the Exercise
Price, pursuant to the terms hereof, Company shall promptly notify Investor of
such event and of the number of Warrant Shares or other securities or property
thereafter purchasable upon exercise of this Warrant.

6.                  Certificate as to Adjustments. In each case of any
adjustment or readjustment in the shares of Common Stock issuable on the
exercise of this Warrant, Company at its expense will promptly cause its Chief
Financial Officer or other appropriate designee to compute such adjustment or
readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of the Exercise Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. Company will forthwith mail a copy of each such certificate to Investor
and any Warrant Agent (as defined below) appointed pursuant to Section 8
hereof.  Nothing in this Section 6 shall be deemed to limit any other provision
contained herein.

7.                  Transfer to Comply with the Securities Act. This Warrant,
and the Warrant Shares, have not been registered under the 1933 Act. None of the
Warrant Shares may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security or
(b) an opinion of counsel reasonably satisfactory to Company that registration
is not required under the 1933 Act; provided, however, that the foregoing
restrictions on transfer shall not apply to the transfer of any security to an
affiliate of Investor. Until such time as registration has occurred under the
1933 Act, each certificate for this Warrant and any Warrant Shares shall contain
a legend, in form and substance satisfactory to counsel for Company, setting
forth the restrictions on transfer contained in this Section 7. Any such
transfer shall be accompanied by a transferor assignment substantially in the
form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to Company. Upon
receipt of the duly executed Transferor Assignment, Company shall register the
transferee thereon as the new holder on the books and records of Company and
such transferee shall be deemed a “registered holder” or “registered assign” for
all purposes hereunder, and shall have all the rights of Investor.

8.                  Warrant Agent. Company may, by written notice to Investor,
appoint an agent (a “Warrant Agent”) for the purpose of issuing shares of Common
Stock on the exercise of this Warrant pursuant hereto, exchanging this Warrant 

5

--------------------------------------------------------------------------------

pursuant hereto, and replacing this Warrant pursuant hereto, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.

9.                  Transfer on Company’s Books. Until this Warrant is
transferred on the books of Company, Company may treat Investor as the absolute
owner hereof for all purposes, notwithstanding any notice to the contrary.

10.              Notices.  Any notice required or permitted hereunder shall be
given in the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by reference.

11.              Supplements and Amendments; Whole Agreement. This Warrant may
be amended or supplemented only by an instrument in writing signed by the
parties hereto. This Warrant, together with the Purchase Agreement and all the
other Transaction Documents, taken together, contain the full understanding of
the parties hereto with respect to the subject matter hereof and thereof and
there are no representations, warranties, agreements or understandings with
respect to the subject matter hereof and thereof other than as expressly
contained herein and therein.

12.              Governing Law.  This Warrant shall be governed by and
interpreted in accordance with the laws of the State of Utah, without giving
effect to the principles thereof regarding the conflict of laws.

13.              Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR IN ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

14.              Purchase Agreement; Arbitration of Disputes; Calculation
Disputes. This Warrant is subject to the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions set forth as an Exhibit
to the Purchase Agreement. In addition, notwithstanding the Arbitration
Provisions, in the case of a dispute as to any Calculations, such dispute will
be resolved in the manner set forth in the Purchase Agreement.

15.              Remedies.  The remedies at law of Investor under this Warrant
in the event of any default or threatened default by Company in the performance
of or compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to Investor in the
Transaction Documents, at law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.

16.              Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Signatures delivered via facsimile or email shall be
considered original signatures for all purposes hereof.

6

--------------------------------------------------------------------------------

17.              Attorneys’ Fees.  In the event of any arbitration, litigation
or dispute arising from this Warrant, the parties agree that the party who is
awarded the most money shall be deemed the prevailing party for all purposes and
shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by said prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.

18.              Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Warrant or the validity or enforceability of this Warrant in
any other jurisdiction.

19.              Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Warrant.

20.              Descriptive Headings.  Descriptive headings of the sections of
this Warrant are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.

[Remainder of page intentionally left blank; signature page follows]

7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.

 

COMPANY:

HOMELAND RESOURCES LTD.

      /s/ David St. James
By:
                                                                             
Printed Name: David St. James
Title:    Treasurer & Secretary

[Signature Page to Warrant]

--------------------------------------------------------------------------------


EXHIBIT A

NOTICE OF EXERCISE OF WARRANT

TO: HOMELAND RESOURCES LTD.
ATTN: _______________
VIA FAX TO: ( )______________ EMAIL: ______________

The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of January 22, 2015 (the
“Warrant”), to purchase                   shares of the common stock, $0.0001
par value (“Common Stock”), of HOMELAND RESOURCES LTD., and tenders herewith
payment in accordance with Section 2 of the Warrant, as follows:

_______ CASH: $__________________________ = (Exercise Price x Warrant Shares)


_______ Payment is being made by:
_____ enclosed check
_____ wire transfer
_____ other


_______ CASHLESS EXERCISE:


  Net number of Warrant Shares to be issued to Investor: ______*

* X = Y (A‑B)
      A

  Where X = the number of Warrant Shares to be issued to Investor.             Y
= the number of Warrant Shares that the Investor elects to purchase under this
Warrant (at the date of such calculation).             A = the Closing Price (on
the date two Trading Days prior to the Exercise Date).             B = Exercise
Price (as adjusted to the date of such calculation).

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.

It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.

As contemplated by the Warrant, this Notice of Exercise is being sent by email
or by facsimile to the fax number and officer indicated above.

Exhibit A to Warrant, Page 1

--------------------------------------------------------------------------------

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.

To the extent the Warrant Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Warrant Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:

  _____________________________________

  _____________________________________

  _____________________________________

Dated:  _____________________

___________________________
[Name of Investor]

By:________________________

Exhibit A to Warrant, Page 2

--------------------------------------------------------------------------------


EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of January 22, 2015
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.0001 par value (“Common Stock”), of HOMELAND RESOURCES LTD. specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person
attorney-in-fact to transfer the undersigned’s respective right on the books of
HOMELAND RESOURCES LTD. with full power of substitution.

Transferees Percentage Transferred Number Transferred

Dated:___________, ______

  ______________________________

  [Transferor Name must conform to the name of Investor as specified on the face
of the Warrant]


  By: ___________________________

  Name: _________________________

Signed in the presence of:

_________________________
(Name)

ACCEPTED AND AGREED:

_________________________
[TRANSFEREE]

By: _______________________
Name: _____________________

Exhibit B to Warrant, Page 1

--------------------------------------------------------------------------------

 

Exhibit C
Irrevocable Transfer Agent Instructions

HOMELAND RESOURCES LTD.
3395 S. Jones Boulevard #169
Las Vegas, Nevada 89146

IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT

Date:  January 22, 2015

First American Stock Transfer, Inc.
4747 North 7Th Street, Suite 170
Phoenix, Arizona 85014

Re:       Instructions to Reserve and Transfer Shares

Ladies and Gentlemen:

Reference is made to that certain Convertible Promissory Note dated as of
January 22, 2015 (as the same may be amended or exchanged from time to time, the
“Note”), made by Homeland Resources Ltd., a Nevada corporation (“Company”),
pursuant to which Company agreed to pay to Typenex Co-Investment, LLC, a Utah
limited liability company, its successors and/or assigns (“Investor”), the
aggregate sum of $70,000.00, plus interest, fees, and collection costs. The Note
was issued pursuant to that certain Securities Purchase Agreement dated January
22, 2015, by and between Company and Investor (the “Purchase Agreement”, and
together with the Note, the Warrant (as defined below), and all other documents
entered into in conjunction therewith, including any amendments thereto, the
“Transaction Documents”). Pursuant to the terms of the Note, the Note may be
converted into shares of the common stock, par value $0.0001 per share, of
Company (the “Common Stock”) (the shares of Common Stock issuable upon any
conversion or otherwise under the Note, the “Conversion Shares”).

Reference is also made to that certain Warrant to Purchase Shares of Common
Stock dated January 22, 2015 (as the same may be amended or exchanged from time
to time, the “Warrant”), issued by Company in connection with the Purchase
Agreement, pursuant to which Investor may purchase shares of Common Stock. All
shares of Common Stock that may be purchased under the Warrant or that Company
is otherwise required to issue to Investor or its broker upon any exercise of
the Warrant are hereinafter referred to as the “Warrant Shares”. The Conversion
Shares, together with the Warrant Shares, are hereinafter referred to as the
“Shares”.

Pursuant to the terms of the Purchase Agreement, until all of Company’s
obligations under the Purchase Agreement and the Note are paid and performed in
full and the Warrant is exercised in full (or otherwise expired), Company has
agreed to at all times establish and maintain a reserve of shares of authorized
but unissued Common Stock equal to the amount calculated as follows (such
calculated amount is referred to herein as the “Share Reserve”): (i) three (3)
times the higher of (1) the Outstanding Balance (as defined in and determined
pursuant to the Note) divided by the Lender Conversion Price (as defined in and
determined pursuant to the Note), and (2) the Outstanding Balance divided by the
Market Price (as defined in and determined pursuant to the Note), plus (ii) the
number of shares that may be issued under the Warrant that would be required to
be delivered to Investor in order to effect a complete exercise of the Warrant
pursuant to the terms thereof.

This irrevocable letter of instructions (this “Letter”) shall serve as the
authorization and direction of Company to First American Stock Transfer, Inc.,
or its successors, as Company’s transfer agent (hereinafter, “you” or “your”),
to reserve shares of Common Stock and to issue (or where relevant, to 

1

--------------------------------------------------------------------------------

 

reissue in the name of Investor) shares of Common Stock to Investor or its
broker, upon conversion of the Note or exercise of the Warrant, as follows:

1.                  From and after the date hereof and until all of Company’s
obligations under the Purchase Agreement and the Note are paid and performed in
full and the Warrant is exercised in full (or otherwise expired), (a) you shall
establish a reserve of shares of authorized but unissued Common Stock in an
amount not less than 2,000,000 shares (the “Transfer Agent Reserve”), (b) you
shall maintain and hold the Transfer Agent Reserve for the exclusive benefit of
Investor, (c) you shall issue the shares of Common Stock held in the Transfer
Agent Reserve to Investor or its broker only (subject to the immediately
following clause (d)), (d) when you issue shares of Common Stock to Investor or
its broker under the Note or Warrant pursuant to the other instructions in this
Letter, you shall issue such shares from Company’s authorized and unissued
shares of Common Stock to the extent the same are available and not from the
Transfer Agent Reserve unless and until there are no authorized shares of Common
Stock available for issuance other than those held in the Transfer Agent
Reserve, at which point, and upon your receipt of written authorization from
Investor, you shall then issue any shares of Common Stock deliverable to
Investor under the Note or the Warrant from the Transfer Agent Reserve, (e) you
shall not otherwise reduce the Transfer Agent Reserve under any circumstances,
unless Investor delivers to you written pre-approval of such reduction, and (f)
you shall immediately add shares of Common Stock to the Transfer Agent Reserve
in increments of 500,000 shares as and when requested by Company or Investor in
writing from time to time, provided that such incremental increases do not cause
the Transfer Agent Reserve to exceed the Share Reserve.

2.                  You shall issue the Conversion Shares to Investor or its
broker in accordance with Paragraph 4 upon a conversion of all or any portion of
the Note, upon delivery to you of (a) a duly executed Lender Conversion Notice
substantially in the form attached hereto as Exhibit A (a “Lender Conversion
Notice”), a duly executed Installment Notice substantially in the form attached
hereto as Exhibit B (an “Installment Notice”), and/or a True-Up Notice
substantially in the form attached hereto as Exhibit C (a “True-Up Notice”, and
together with a Lender Conversion Notice and an Installment Notice, a
“Conversion Notice”), and (b) either (i) written confirmation from Investor that
the Conversion Shares are registered pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “1933 Act”), or (ii)
a legal opinion from either Investor’s or Company’s counsel that the issuance of
the Conversion Shares to Investor is exempt from registration under the 1933 Act
or otherwise as to the free transferability of the Conversion Shares, dated
within ninety (90) days from the date of conversion; provided, however, that
(assuming the Conversion Shares are not registered for resale under the 1933
Act) unless such opinion of counsel indicates that, pursuant to Rule 144
promulgated under the 1933 Act (“Rule 144”) or any other available exemption
under the 1933 Act, certificates may be issued or delivered without restrictive
legend in accordance with the applicable securities laws of the United States,
then any certificates for such Conversion Shares shall bear the following
restrictive legend:

> THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
> AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED
> FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
> SECURITIES OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR
> OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO
> COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO
> RULE 144 UNDER SAID ACT.

This Letter and the Transaction Documents have been approved by resolution of
Company’s board of directors (the “Board Resolution”). Pursuant to the Board
Resolution, all of the Conversion Shares are authorized to be issued to Investor
pursuant to a Conversion Notice as long as it is accompanied by an

2

--------------------------------------------------------------------------------

 

issuance resolution signed by an authorized officer of the Company. For the
avoidance of doubt, this Letter is your authorization and instruction by Company
to issue the Conversion Shares pursuant to this Letter. You shall rely
exclusively on the instructions in this Letter and shall have no liability for
relying on any Conversion Notice provided by Investor. Any Conversion Notice
delivered hereunder shall constitute an irrevocable instruction to you to
process such notice or notices in accordance with the terms thereof, without any
further direction or inquiry. Such notice or notices may be transmitted to you
by fax, email, or any commercially reasonable method.

3.                  You shall issue the Warrant Shares to Investor or its broker
in accordance with Paragraph 4 upon exercise of all or any portion of the
Warrant, upon delivery to you of (a) a duly executed Notice of Exercise
substantially in the form attached hereto as Exhibit D (the “Notice of
Exercise”), and (b) either (i) written confirmation from Investor that the
Warrant Shares are registered pursuant to an effective registration statement
under the 1933 Act, or (ii) a legal opinion from either Investor’s or Company’s
counsel that the issuance of the Warrant Shares to Investor is exempt from
registration under the 1933 Act or otherwise as to the free transferability of
the Warrant Shares, dated within ninety (90) days from the exercise date;
provided, however, that (assuming the Warrant Shares are not registered for
resale under the 1933 Act) unless such opinion of counsel indicates that,
pursuant to Rule 144 or any other available exemption under the 1933 Act,
certificates may be issued or delivered without restrictive legend in accordance
with the applicable securities laws of the United States, then any certificates
for such Warrant Shares shall bear the following restrictive legend:

> THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
> AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED
> FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
> SECURITIES OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR
> OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO
> COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO
> RULE 144 UNDER SAID ACT.

You shall rely exclusively on the instructions in this Letter and shall have no
liability for relying on any Notice of Exercise provided by Investor as long as
it is accompanied by an issuance resolution signed by an authorized officer of
the Company. Any Notice of Exercise delivered hereunder shall constitute
irrevocable instructions to you to process such notice or notices in accordance
with the terms thereof, without any further direction or inquiry. Such notice or
notices may be transmitted to you by fax, email, or any commercially reasonable
method.

4.                  Upon your receipt of a Conversion Notice or Notice of
Exercise pursuant to Paragraph 2 and/or Paragraph 3 above, you shall, within
three (3) Trading Days (as defined below) thereafter, (a) if you are eligible to
participate in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer service, and the Common Stock is eligible to be transferred
electronically with DTC through the Deposit and Withdrawal at Custodian service
(“DWAC Eligible”), credit such aggregate number of DWAC Eligible shares of the
Common Stock to Investor’s or its designee’s balance account with DTC, provided
Investor identifies its bank or broker (by providing its name and DTC
participant number) and causes its bank or broker to initiate such DWAC Eligible
transaction, or (b) if the Common Stock is not then DWAC Eligible, issue and
deliver to Investor or its broker (as specified in the applicable Conversion
Notice or Notice of Exercise), via reputable overnight courier, to the address
specified in the Conversion Notice or the Notice of Exercise, as the case may
be, a certificate, registered in the name of Investor or its designee,
representing such aggregate number of shares of Common Stock as have been
requested by Investor to be transferred in the Conversion Notice or the Notice
of Exercise, as applicable. For purposes hereof, “Trading Day” shall mean any
day on which the New York Stock Exchange is open for 

3

--------------------------------------------------------------------------------

 

customary trading. Notwithstanding any other provision hereof, Company and
Investor understand that you shall not be required to perform any issuance or
transfer of Shares if (y) such an issuance or transfer of Shares is in violation
of any state or federal securities laws or regulations, or (z) the issuance or
transfer of Shares is prohibited or stopped as required or directed by a court
order. Additionally, Company and Investor understand that you shall not be
required to perform any issuance or transfer of Shares if Company is in default
of its payment obligations under its agreement with you; provided, however, that
in such case Investor shall have the right to pay the applicable issuance or
transfer fee on behalf of Company and upon payment of the issuance or transfer
fee by Investor, you shall be obligated to make the requested issuance or
transfer.

5.                  You understand that a delay in the delivery of Shares
hereunder could result in economic loss to Investor and that time is of the
essence in your processing of each Conversion Notice and Notice of Exercise.

6.                  To the extent the applicable Shares being issued or reissued
will be certificated, the certificates representing the Shares to be issued or
reissued pursuant to Paragraph 2 or Paragraph 3 above shall (a) be in the name
of Investor, (b) not bear any legend restricting transfer, (c) not be subject to
any stop-transfer restrictions, and (d) shall otherwise be freely transferable
on the books and records of Company, if:

6.1.            the Conversion Notice or Notice of Exercise, as applicable, is
accompanied by the opinion of counsel described in Paragraph 2 or Paragraph 3
opining that, pursuant to Rule 144 or any other available exemption under the
1933 Act, the certificates may be issued or delivered without restrictive legend
in accordance with the applicable securities laws of the United States;

6.2.            the Conversion Notice or Notice of Exercise, as applicable, is
accompanied by a shareholder representation letter providing that (a) the date
on which the Conversion Notice or Notice of Exercise is submitted to you is (i)
more than twelve (12) months following the date the Note or Warrant was issued
or (ii) more than six (6) months (but not more than twelve (12) months)
following the date the Note or Warrant was issued, and (b) the holder is not an
“affiliate”, as defined in Rule 144 (a)(i) under the 1933 Act, of Company; and

6.3.            only to the extent Paragraph 6.2(a)(ii) immediately above is
applicable, Company is subject to the reporting requirements of Sections 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and is current in its
reporting obligations thereunder.

7.                  You are hereby authorized and directed to promptly disclose
to Investor, after Investor’s request from time to time, the total number of
shares of Common Stock issued and outstanding and the total number of shares
that are authorized but unissued and unreserved.

8.                  Company hereby confirms to you and to Investor that no
instruction other than as contemplated herein (including instructions to
increase the Transfer Agent Reserve as necessary pursuant to Paragraph 1(f)
above) will be given to you by Company with respect to the matters referenced
herein. Company hereby authorizes you, and you shall be obligated, to disregard
any contrary instruction received by or on behalf of Company or any other person
purporting to represent Company. Notwithstanding the foregoing, you shall not be
obligated to make an issuance of shares pursuant to this Letter until you have
received written authorization for such issuance from an officer of the
Company. 

9.                  Company hereby agrees not to change its transfer agent
(including without limitation First American Stock Transfer, Inc.) without first
(i) providing Investor with at least 30-days’ written notice of such proposed
change, and (ii) obtaining Investor’s written consent to such proposed change. 

4

--------------------------------------------------------------------------------

 

Any such consent is conditioned upon the new transfer agent executing an
irrevocable letter of instructions substantially similar to this Letter so that
such transfer agent is bound by the same terms set forth herein. You agree not
to help facilitate any change to Company’s transfer agent without first
receiving such written consent to such change from Investor.

10.              Company acknowledges that Investor is relying on the
representations and covenants made by Company in this Letter and that the
representations and covenants contained in this Letter constitute a material
inducement to Investor to make the loan evidenced by the Note. Company further
acknowledges that without such representations and covenants of Company,
Investor would not have made the loan to Company evidenced by the Note.

11.              Company shall indemnify you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its attorneys) incurred by
or asserted against you or any of them arising out of or in connection with the
instructions set forth herein, the performance of your duties hereunder and
otherwise in respect hereof, including the costs and expenses of defending
yourself or themselves against any claim or liability hereunder, except that
Company shall not be liable hereunder as to matters in respect of which it is
determined that you have acted with gross negligence or in bad faith.

12.              Investor is an intended third-party beneficiary of this Letter.
The parties hereto specifically acknowledge and agree that in the event of a
breach or threatened breach by a party hereto of any provision hereof, Investor
will be irreparably damaged, and that damages at law would be an inadequate
remedy if this Letter were not specifically enforced. Therefore, in the event of
a breach or threatened breach of this Letter, Investor shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for a specific performance of the provisions
of this Letter.

13.              This Letter shall be fully binding and enforceable against
Company even if it is not signed by Company’s transfer agent. If Company takes
(or fails to take) any action contrary to this Letter, then such action or
inaction will constitute a default under the Transaction Documents. Although no
additional direction is required by Company, any refusal by Company to
immediately confirm this Letter and the instructions contemplated herein to
Company’s transfer agent will constitute a default hereunder and under the
Transaction Documents.

14.              Whenever possible, each provision of this Letter shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Letter shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Letter
or the validity or enforceability of this Letter in any other jurisdiction.

15.              By signing below, each individual executing this Letter on
behalf of an entity represents and warrants that he or she has authority to so
execute this Letter on behalf of such entity and thereby bind such entity to the
terms and conditions hereof.

16.              This Letter is governed by Utah law. By signing below, each
party to this Letter represents and warrants that such party has received good
and valuable consideration in exchange for executing this Letter.

5

--------------------------------------------------------------------------------

 

17.              This Letter is subject to the Arbitration Provisions (as
defined in the Purchase Agreement) set forth as an exhibit to the Purchase
Agreement, which you acknowledge having received and reviewed by your signature
below. Each party consents to and expressly agrees that exclusive venue for
Arbitration (as defined in the Purchase Agreement) of any dispute arising out of
or relating to this Letter or the relationship of the parties or their
affiliates shall be in Salt Lake County or Utah County, Utah.

[Remainder of page intentionally left blank; signature page follows]

6

--------------------------------------------------------------------------------

 


  Very truly yours,

HOMELAND RESOURCES LTD.


By:                                                      
Name:                                                 
Title:                                                   

ACKNOWLEDGED AND AGREED:

INVESTOR:

TYPENEX CO-INVESTMENT, LLC

By: Red Cliffs Investments, Inc., its Manager

      By:                                                            
            John M. Fife, President

TRANSFER AGENT:

FIRST AMERICAN STOCK TRANSFER, INC.

By:                                                      
Name:                                                 
Title:                                                               

Attachments:

Exhibit A Form of Lender Conversion Notice

Exhibit B Form of Installment Notice

Exhibit C Form of True-Up Notice

Exhibit D Form of Notice of Exercise

[Signature Page to Irrevocable Letter of Instructions to Transfer Agent]

--------------------------------------------------------------------------------

 

Exhibit D
Secretary’s Certificate

HOMELAND RESOURCES LTD.
SECRETARY’S CERTIFICATE

I, ____________________, hereby certify that I am the duly elected, qualified
and acting Secretary of Homeland Resources Ltd., a Nevada corporation
(“Company”), and I am authorized to execute this Secretary’s Certificate (this
“Certificate”) on behalf of Company. This Certificate is delivered in connection
with that certain Securities Purchase Agreement dated January 22, 2015 (the
“Purchase Agreement”), by and between Company and Typenex Co-Investment, LLC, a
Utah limited liability company. 

Solely in my capacity as Secretary, I certify that Schedule 1 attached hereto is
a true, accurate and complete copy of all of the resolutions adopted by the
Board of Directors of Company (the “Resolutions”) approving and authorizing the
execution, delivery and performance of the Purchase Agreement and related
documents to which Company is a party on the date hereof, and the transactions
contemplated thereby. Such Resolutions have not been amended, rescinded or
modified since their adoption and remain in effect as of the date hereof.

IN WITNESS WHEREOF, I have made this Secretary’s Certificate effective as of
January 22, 2015.

 

Homeland Resources Ltd.


____________________________________
Printed Name:                                                            
Title: Secretary

1 | Page

--------------------------------------------------------------------------------

 

Schedule 1

BOARD RESOLUTIONS

[attached]

2 | Page

--------------------------------------------------------------------------------

 

HOMELAND RESOURCES LTD.
RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS

________________________

Effective January 22, 2015

________________________

APPROVAL OF FINANCING

WHEREAS, the Board of Directors (the “Board”) of Homeland Resources Ltd., a
Nevada corporation (“Company”), has determined that it is in the best interests
of Company to seek financing in the amount of $60,000.00 through the issuance
and sale to Typenex Co-Investment, LLC, a Utah limited liability company (the
“Investor”), of a Convertible Promissory Note and a Warrant to Purchase Shares
of Common Stock (the “Financing”);

WHEREAS, the terms of the Financing are reflected in a Securities Purchase
Agreement substantially in the form attached hereto as Exhibit A (the “Purchase
Agreement”), a Convertible Promissory Note issued by Company in the original
principal amount of  $70,000.00 substantially in the form attached hereto as
Exhibit B (the “Company Note”), a Warrant to Purchase Shares of Common Stock
substantially in the form attached hereto as Exhibit C (the “Warrant”), an
Irrevocable Letter of Instructions to Transfer Agent substantially in the form
attached hereto as Exhibit D, a Share Issuance Resolution substantially in the
form attached hereto as Exhibit E (“Share Issuance Resolution”), and all other
agreements, certificates, instruments and documents being or to be executed and
delivered under or in connection with the Financing (collectively, the
“Financing Documents”); and

WHEREAS, the Board, having received and reviewed the Financing Documents,
believes that it is in the best interests of Company and the stockholders to
approve the Financing and the Financing Documents and authorize the officers of
Company to execute such documents.

NOW, THEREFORE, BE IT:

RESOLVED, that the Financing is hereby approved and determined to be in the best
interests of Company and its stockholders;

RESOLVED FURTHER, that the form, terms and provisions of the Financing Documents
(including all exhibits, schedules and other attachments thereto) are hereby
ratified, confirmed and approved;

RESOLVED FURTHER, that upon the issuance and delivery thereof in accordance with
the Purchase Agreement; the Company Note and the Warrant shall be duly and
validly issued;

RESOLVED FURTHER, that upon the issuance and delivery thereof in accordance with
the Purchase Agreement, the Company Note and the Warrant; the Conversion Shares
(as defined in the Company Note) and the Warrant Shares (as defined in the
Warrant) shall be duly and validly issued, fully paid for and non-assessable;

RESOLVED FURTHER, that Company shall take all action necessary to at all times
have authorized and reserved for the purpose of issuance under the Company Note
and the Warrant such number of shares of Company’s common stock required under
the Purchase Agreement (the “Share Reserve”);

Page 1 of Board Resolutions

--------------------------------------------------------------------------------

 

RESOLVED FURTHER, that the fixed number of shares of Common Stock set forth in
the Share Issuance Resolution to be reserved by the transfer agent (the
“Transfer Agent Reserve”) is not meant to limit or restrict in any way the
resolutions contained herein, including without limitation the calculation of
the Share Reserve under the Purchase Agreement, as required from time to time;

RESOLVED FURTHER, that any director or officer of Company is authorized to
instruct the transfer agent to increase the Transfer Agent Reserve in increments
of 500,000 shares, from time to time, to correspond to the Share Reserve;
provided, however, that any decrease in the Transfer Agent Reserve will require
the prior written consent of Investor;

RESOLVED FURTHER, that in the event of any conflict between these resolutions
and the Share Issuance Resolution, these resolutions shall control;

RESOLVED FURTHER, that with respect to each Conversion (as defined in the
Company Note) under the Company Note, the reduction in the Outstanding Balance
(as defined in the Company Note and as the same may increase or decrease
pursuant to the terms of the Company Note) in an amount equal to the applicable
Conversion Amount (as defined in the Company Note) being converted into
Conversion Shares shall constitute fair and adequate consideration to Company
for the issuance of the applicable Conversion Shares, regardless of the
Conversion Price (as defined in the Company Note) used to determine the number
of Conversion Shares deliverable with respect to any Conversion;

RESOLVED FURTHER, that with respect to each exercise under the Warrant, the
Purchase Price (as defined in the Purchase Agreement), the Exercise Price (as
defined in the Warrant), and the Investor’s willingness to finance Company only
on the terms set forth in the Financing Documents shall constitute fair and
adequate consideration to Company for the issuance of the applicable Warrant
Shares, regardless of the Exercise Price used to determine the number of
Delivery Shares (as defined in the Warrant) deliverable with respect to any
exercise of the Warrant;

RESOLVED FURTHER, that each of the officers of Company be, and each of them
hereby is, authorized to execute and deliver in the name of and on behalf of
Company, each of the Financing Documents and any other related agreements (with
such additions to, modifications to, or deletions from such documents as the
officer approves, such approval to be conclusively evidenced by such execution
and delivery), to conform Company’s minute books and other records to the
matters set forth in these resolutions, and to take all other actions on behalf
of Company as any of them deem necessary, required, or advisable with respect to
the matters set forth in these resolutions;

RESOLVED FURTHER, that the Board hereby determines that all acts and deeds
previously performed by the Board and other officers of Company relating to the
foregoing matters prior to the date of these resolutions are ratified, confirmed
and approved in all respects as the authorized acts and deeds of Company; and

RESOLVED FURTHER, that all prior actions or resolutions of Company’s directors
that are inconsistent with the foregoing are hereby amended, corrected and
restated to the extent required to be consistent herewith.

Page 2 of Board Resolutions

--------------------------------------------------------------------------------

 

******************

EXHIBITS ATTACHED TO BOARD RESOLUTIONS:

Exhibit A PURCHASE AGREEMENT

Exhibit B COMPANY NOTE

Exhibit C WARRANT

Exhibit D TRANSFER AGENT LETTER

Exhibit E SHARE ISSUANCE RESOLUTION

[Remainder of page intentionally left blank]

Page 3 of Board Resolutions

--------------------------------------------------------------------------------

 

Exhibit E
Share Issuance Resolution

SHARE ISSUANCE RESOLUTION
AUTHORIZING THE ISSUANCE OF NEW SHARES OF COMMON STOCK IN

HOMELAND RESOURCES LTD.

___________________________

Effective January 22, 2015

___________________________

The undersigned, as a qualified officer of Homeland Resources Ltd., a Nevada
corporation (“Company”), hereby certifies that this Share Issuance Resolution is
authorized by and consistent with the resolutions of Company’s board of
directors (“Board Resolutions”) regarding (i) that certain Convertible
Promissory Note in the face amount of $70,000.00 with an original issuance date
of January 22, 2015 (the “Note”), made by Company in favor of Typenex
Co-Investment, LLC, a Utah limited liability company, its successors and/or
assigns (“Investor”), and (ii) that certain Warrant to Purchase Shares of Common
Stock issued by Company to Investor (the “Warrant”), all pursuant to that
certain Securities Purchase Agreement dated January 22, 2015, by and between
Company and Investor (the “Purchase Agreement”).

RESOLVED, that First American Stock Transfer, Inc., as transfer agent (including
any successor transfer agent, the “Transfer Agent”) of shares of Company’s
common stock, $0.0001 par value per share (“Common Stock”), is authorized to
rely upon:

  (i) a Lender Conversion Notice substantially in the form of Exhibit Aattached
hereto, whether an original or a copy (the “Lender Conversion Notice”),


  (ii) an Installment Notice substantially in the form of Exhibit Battached
hereto, whether an original or a copy (the “Installment Notice”),


  (iii) a True-Up Notice substantially in the form of Exhibit Cattached hereto,
whether an original or a copy (the “True-Up Notice”), and


  (iv) a Notice of Exercise of Warrant substantially in the form of Exhibit
Dattached hereto, whether an original or a copy (the “Notice of Exercise”),

in each case without any further inquiry, to be delivered to the Transfer Agent
from time to time either by Company or Investor.

RESOLVED FURTHER, that the Transfer Agent is authorized to issue, subject to
receipt of an issuance resolution signed by authorized officer of Company, the
number of:

  (i) “Lender Conversion Shares” (representing shares of Common Stock) set forth
in each Lender Conversion Notice delivered to the Transfer Agent,


  (ii) “Installment Conversion Shares” (representing shares of Common Stock) set
forth in each Installment Notice delivered to the Transfer Agent,


  (iii) “True-Up Shares” (representing shares of Common Stock) set forth in each
True-Up Notice delivered to the Transfer Agent,


  (iv) “Delivery Shares” (representing shares of Common Stock) set forth in each
Notice of Exercise delivered to the Transfer Agent, and

1

--------------------------------------------------------------------------------


  (v) all additional shares of Common Stock Company may subsequently instruct
the Transfer Agent to issue in connection with any of the foregoing or otherwise
under the Note or the Warrant, as the case may be,

with such shares to be issued in the name of Investor, or its successors,
transferees, or designees, free of any restricted security legend, as permitted
by the Note or the Warrant, as the case may be.

RESOLVED FURTHER, that consistent with the terms of the Purchase Agreement, the
Transfer Agent is authorized and directed to immediately create a transfer agent
share reserve equal to 2,000,000 shares of Company’s Common Stock for the
benefit of Investor (the “Transfer Agent Reserve”); provided that the Transfer
Agent Reserve may increase in increments of 500,000 shares from time to time by
written instructions provided to the Transfer Agent by Company or Investor as
required by the Purchase Agreement and as contemplated by the Board Resolutions.

RESOLVED FURTHER, that Investor and the Transfer Agent may rely upon the more
general approvals and authorizations set forth in the Board Resolutions, and the
Transfer Agent is hereby authorized and directed to take those further actions
approved under the Board Resolutions.

RESOLVED FURTHER, that Investor must consent in writing to any reduction of the
Transfer Agent Reserve; provided, however, that upon (i) full conversion and/or
full repayment of the Note and (ii) the complete exercise (or expiration) of the
Warrant, the Transfer Agent Reserve will terminate thirty (30) days thereafter.

RESOLVED FURTHER, that Company shall indemnify the Transfer Agent and its
employees against any and all loss, liability, damage, claim or expenses
incurred by or asserted against the Transfer Agent arising from any action taken
by the Transfer Agent in reliance upon this Share Issuance Resolution.

Nothing in this Share Issuance Resolution shall limit or restrict those
resolutions and authorizations set forth in the Board Resolutions, including
without limitation, the calculation from time to time of the Share Reserve (as
defined in the Purchase Agreement).

The undersigned officer of Company hereby certifies that this is a true copy of
Company’s Share Issuance Resolution, effective as of the date set forth below,
and that said resolution has not been in any way rescinded, annulled, or
revoked, but the same is still in full force and effect.

_________________
Officer’s Signature  _________________
Date     _________________
Printed Name and Title  

2

--------------------------------------------------------------------------------

EXHIBIT A

LENDER CONVERSION NOTICE

[attached]

--------------------------------------------------------------------------------

EXHIBIT B

INSTALLMENT NOTICE

[attached]

--------------------------------------------------------------------------------

EXHIBIT C

TRUE-UP NOTICE

[attached]

--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF EXERCISE

[attached]

--------------------------------------------------------------------------------

 

EXHIBIT F

ARBITRATION PROVISIONS

1.     Dispute Resolution. For purposes of this Exhibit F, the term “Claims”
means any disputes, claims, demands, causes of action, liabilities, damages,
losses, or controversies whatsoever arising from related to or connected with
the transactions contemplated in the Transaction Documents and any
communications between the parties related thereto, including without limitation
any claims of mutual mistake, mistake, fraud, misrepresentation, failure of
formation, failure of consideration, promissory estoppel, unconscionability,
failure of condition precedent, rescission, and any statutory claims, tort
claims, contract claims, or claims to void, invalidate or terminate the
Agreement or any of the other Transaction Documents. The term “Claims”
specifically excludes a dispute over Calculations (as defined in the Agreement).
The parties hereby agree that the arbitration provisions set forth in this
Exhibit F (“Arbitration Provisions”) are binding on the parties hereto and are
severable from all other provisions in the Transaction Documents. As a result,
any attempt to rescind the Agreement or declare the Agreement or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement.

2.     Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator shall
be final and binding upon the parties; shall be the sole and exclusive remedy
between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Note) both before and
after the award. Judgment upon the award of the arbitrator will be entered and
enforced by a state court sitting in Salt Lake County, Utah. The parties hereby
incorporate herein the provisions and procedures set forth in the Utah Uniform
Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time
to time, the “Arbitration Act”). Pursuant to Section 105 of the Arbitration Act,
in the event of conflict between the terms of these Arbitration Provisions and
the provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control.

3.     Arbitration Proceedings. Arbitration between the parties will be subject
to the following procedures:

3.1      Pursuant to Section 110 of the Arbitration Act, the parties agree that
a party may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
8.10 of the Agreement; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section 8.10 of the Agreement
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.10 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

3.2      Within ten (10) calendar days after the Service Date, Investor shall
select and submit to Company the names of three arbitrators that are designated
as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to Investor designating the Proposed Arbitrators, select the names of
three arbitrators that 

Arbitration Provisions, Page 1

--------------------------------------------------------------------------------

 

are designated as “neutrals” or qualified arbitrators by Utah ADR Service by
written notice to Investor. Investor may then, within ten (10) calendar days
after Company has submitted notice of its selected arbitrators to Investor,
select, by written notice to Company, one (1) of the selected arbitrators to act
as the arbitrator for the parties under these Arbitration Provisions. If
Investor fails to select in writing and within such 10-day period one of the
three arbitrators selected by Company, then Company may select the arbitrator
from its three previously selected arbitrators by providing written notice of
such selection to Investor. Subject to Paragraph 3.12 below, the cost of the
arbitrator must be paid equally by both parties; provided, however, that if one
party refuses or fails to pay its portion of the arbitrator fee, then the other
party can advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount added to or subtracted from, as applicable, the
award granted by the arbitrator. If Utah ADR Services ceases to exist or to
provide a list of neutrals, then the arbitrator shall be selected under the then
prevailing rules of the American Arbitration Association. The date that the
selected arbitrator agrees in writing to serve as the arbitrator hereunder is
referred to herein as the “Arbitration Commencement Date”.

3.3      An answer and any counterclaims to the Arbitration Notice, which must
be pleaded consistent with the Utah Rules of Civil Procedure, shall be required
to be delivered to the other party within twenty (20) calendar days after the
Service Date. Upon request, the arbitrator is hereby instructed to render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

3.4      The party that delivers the Arbitration Notice to the other party shall
have the option to also commence legal proceedings with any state court sitting
in Salt Lake County, Utah (“Litigation Proceedings”), subject to the following:
(i) the complaint in the Litigation Proceedings is to be substantially similar
to the claims set forth in the Arbitration Notice, provided that an additional
cause of action to compel arbitration will also be included therein, (ii) so
long as the other party files an answer to the complaint in the Litigation
Proceedings and an answer to the Arbitration Notice, the Litigation Proceedings
will be stayed pending an award of the arbitrator hereunder, (iii) if the other
party fails to file an answer in the Litigation Proceedings or an answer in the
Arbitration Proceedings, then the party initiating Arbitration shall be entitled
to a default judgment consistent with the relief requested, to be entered in the
Litigation Proceedings, and (iv) any legal or procedural issue arising under the
Arbitration Act that requires a decision of a court of competent jurisdiction
may be determined in the Litigation Proceedings. Any award of the arbitrator may
be entered in such Litigation Proceedings pursuant to the Arbitration Act.

3.5      Pursuant to Section 118(8) of the Arbitration Act, the parties agree
that discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

(a)       Discovery will only be allowed if the likely benefits of the proposed
discovery outweigh the burden or expense, and the discovery sought is likely to
reveal information that will satisfy a specific element of a claim or defense
already pleaded in the Arbitration. The party seeking discovery shall always
have the burden of showing that all of the standards and limitations set forth
in these Arbitration Provisions are satisfied. The scope of discovery in the
Arbitration proceedings shall also be limited as follows:

(i)       To facts directly connected with the transactions contemplated by the
Agreement.

(ii)      To facts and information that cannot be obtained from another source
that is more convenient, less burdensome or less expensive.

(c)       No party shall be allowed (a) more than fifteen (15) interrogatories
(including discrete subparts), (b) more than fifteen (15) requests for admission
(including discrete subparts), (c) more than ten (10) document requests
(including discrete subparts), or (d) more than three depositions (excluding
expert depositions) for a maximum of seven (7) hours per deposition.

3.6      Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.

(a)       All discovery requests must be submitted in writing to the arbitrator
and the other party before issuing or serving such discovery requests. The party
issuing the written discovery requests must

Arbitration Provisions, Page 2

--------------------------------------------------------------------------------

 

include with such discovery requests a detailed explanation of how the proposed
discovery requests satisfy the requirements of these Arbitration Provisions and
the Utah Rules of Civil Procedure. Any party will then be allowed, within ten
(10) calendar days of receiving the proposed discovery requests, to submit to
the arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, the arbitrator
will make a finding as to the likely attorneys’ fees and costs associated with
responding to the discovery requests and issue an order that (A) requires the
requesting party to prepay the attorneys’ fees and costs associated with
responding to the discovery requests, and (B) requires the responding party to
respond to the discovery requests as limited by the arbitrator within a certain
period of time after receiving payment from the requesting party. If a party
entitled to submit an estimate of attorneys’ fees and costs and/or a challenge
to discovery requests fails to do so within such 10-day period, the arbitrator
will make a finding that (A) there are no attorneys’ fees or costs associated
with responding to such discovery requests, and (B) the responding party must
respond to such discovery requests (as may be limited by the arbitrator) within
a certain period of time as determined by the arbitrator.

(b)     In order to allow a written discovery request, the arbitrator must find
that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.

(c)       Discovery deadlines will be set forth in a scheduling order issued by
the arbitrator. The parties hereby authorize and direct the arbitrator to take
such actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

3.7      Each party may submit expert reports (and rebuttals thereto), provided
that such reports must be submitted by the deadlines established by the
arbitrator. Expert reports must contain the following: (a) a complete statement
of all opinions the expert will offer at trial and the basis and reasons for
them; (b) the expert’s name and qualifications, including a list of all
publications within the preceding 10 years, and a list of any other cases in
which the expert has testified at trial or in a deposition or prepared a report
within the preceding 10 years; and (c) the compensation to be paid for the
expert’s report and testimony. The parties are entitled to depose any other
party’s expert witness one time for no more than 4 hours. An expert may not
testify in a party’s case-in-chief concerning any matter not fairly disclosed in
the expert report.

3.8      All information disclosed by either party during the Arbitration
process (including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

3.9      The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious. Pursuant
to Section 120 of the Arbitration Act, the parties hereby agree that an award of
the arbitrator must be made within 150 days after the Arbitration Commencement
Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the Arbitration Commencement Date
in order to establish a scheduling order with various binding deadlines for
discovery, expert testimony, and the submission of documents by the parties to
enable the arbitrator to render a decision prior to the end of such 150-day
period. The Utah Rules of Evidence will apply to any final hearing before the
arbitrator.

Arbitration Provisions, Page 3

--------------------------------------------------------------------------------

 

3.10    The arbitrator shall have the right to award or include in the
arbitrator’s award any relief which the arbitrator deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.

3.11    If any part of these Arbitration Provisions is found to violate
applicable law or to be illegal, then such provision shall be modified to the
minimum extent necessary to make such provision enforceable under applicable
law.

3.12    The arbitrator is hereby directed to require the losing party to (i) pay
the full amount of the costs and fees of the arbitrator, and (ii) reimburse the
prevailing party the reasonable attorneys’ fees, arbitrator costs, deposition
costs, and other discovery costs incurred by the prevailing party.

[Remainder of page intentionally left blank]

Arbitration Provisions, Page 4

--------------------------------------------------------------------------------